 



Exhibit 10.2
* TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED
UNDER 17C.F.R. SECTION 200.80(B)(4),
200.83 AND 240.24b-2
Execution Copy
DELTA CONNECTION
AGREEMENT
          This Delta Connection Agreement (this “Agreement”), dated and
effective the 3rd day of May, 2005 (the “Effective Date”), is between Delta Air
Lines, Inc., whose principal address is 1030 Delta Boulevard, Atlanta, Georgia
30320 (“Delta”), Freedom Airlines, Inc. (“Operator”), a wholly-owned subsidiary
of Mesa Air Group, Inc. holding a certificate of Public Convenience and
Necessity issued by the Federal Aviation Administration (“FAA”), whose principal
address is 410 North 44th Street, Suite 700, Phoenix, Arizona 85008 and Mesa Air
Group, Inc. (“Parent”), parent company and sole shareholder of Operator, whose
principal address is 410 North 44th Street, Suite 700, Phoenix, Arizona 85008.
          WHEREAS, Delta operates the Delta Connection program; and
          WHEREAS, Operator desires for Delta to perform and provide various
marketing, schedule and fare related, and other services for Operator in
connection with the Delta Connection program; and
          WHEREAS, Delta is willing to perform and provide various marketing,
schedule and fare related, and other services for Operator in connection with
the Delta Connection program; and
          WHEREAS, this Agreement will enhance the ability of Operator and Delta
to serve the public and the communities that they serve or may choose to serve.
          NOW, THEREFORE, for and in consideration of the foregoing premises and
the mutual undertakings set for herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Delta and Operator, intending to be legally bound, hereby agree to enter into
this Agreement as follows:
ARTICLE 1. FARES AND RULES PUBLICATION.
A. Delta Connection Program and Appointment of Delta as Agent. Operator hereby
appoints Delta as its agent to publish its fares, schedules and related
information under Delta’s two letter flight designator code in city pairs
specified by Delta on the twenty five (25) 50-seat regional jet aircraft set
forth on Exhibit A attached hereto; provided, however, in the event Delta is
able to cause it affiliates to (i) reduce their existing order of 50-seat

- 1 -



--------------------------------------------------------------------------------



 



regional jets with Bombardier by at least five (5) aircraft or (ii) convert nine
(9) or more of the 50-seat regional jets currently on order from Bombardier to
70-seat regional jets, then the number of 50-seat regional jet aircraft shall be
increased from twenty-five (25) to thirty (30), and any other aircraft
subsequently agreed by the parties to be operated by Operator (collectively, the
“Aircraft”), and Delta hereby accepts such appointment. Delta hereby grants
Operator the authority to operate as a Delta Connection Carrier, and Operator
hereby accepts such grant, to conduct air transportation operating the Aircraft
utilizing certain services together with certain trademarks and service marks
owned by Delta or which Delta has the right to use, all as provided herein. The
parties acknowledge and agree that one (1) of the Aircraft shall be used as an
operational spare and one (1) of the Aircraft shall be used as a maintenance
spare for the remaining Aircraft which shall be in service on a full time basis.
From time to time, Operator may require an additional Aircraft removed from
service for heavy maintenance and the parties shall mutually agree on such
removal times so as to minimize the impact on the scheduling of the Aircraft.
B. Fares, Rules and Seat Inventory. Delta, in its sole discretion, shall
establish and publish all fares and related tariff rules for all seats, cargo
and freight on the Aircraft, including fares and rules for local traffic in the
city pairs served by such Aircraft. In addition, Delta will control all seat
inventory and revenue management decisions for the Aircraft.
C. Schedules Publication. Delta, in its sole discretion, shall establish and
publish all schedules for the Aircraft, including city-pairs served,
frequencies, and timing of scheduled departures. Where practical, Delta will
collaborate with Operator to determine mutually optimal schedules. Operator
shall operate the Aircraft in the city pairs designated by Delta, subject to the
frequency, scheduling and other requirements established by Delta from time to
time. In addition, it is agreed and understood that Delta may utilize and
schedule any of the Aircraft to perform various charter operations on behalf of
Delta as can be reasonably accommodated by Operator.
     Delta will make commercially reasonable efforts to notify Operator of
schedule times, frequencies and related information for the Aircraft as
sufficiently in advance of the schedule publication date so that the information
can be properly disseminated to Operator for pilot and flight attendant
staffing, and related operational requirements. Additionally, Delta will make
commercially reasonable efforts to make reasonable accommodation for Operator’s
operational needs including without limitation, crew overnights and maintenance
requirements for the Aircraft.
     In the event Delta changes the hub location served by the Aircraft, Delta
shall provide Operator with ninety (90) days prior written notice of such change
and Delta and Operator shall meet as soon as practicably possible to review and
revise the Direct Costs and corresponding Base Compensation as a result of such
change in the manner provided in Section 3(J) hereof. In the event Delta opens
or closes a non-hub station served or to be served by Operator, Delta shall
provide Operator with sixty (60) days prior written notice of such opening or
closing unless such station is staffed by, or to be staffed by, Operator, in
which case Delta shall provide Operator with ninety (90) days prior written
notice of such opening or closing
 

*   Confidential Treatment Requested

- 2 -



--------------------------------------------------------------------------------



 



     Notwithstanding any other provisions of this Agreement, Delta shall not
change the hub location served by Operator to any of the following airports:
ORD, IAD, LAX, SFO, DEN, PHX, LAS, CLT or PHL.
ARTICLE 2. EXCLUSIVITY.
A. Operator agrees that, except as otherwise directed or approved in writing by
Delta, in Delta’s sole discretion, (i) the Aircraft may be used only to provide
the air services contemplated by this Agreement (the “Delta Connection Flights”)
and (ii) the Aircraft may not be used by Operator for any other purpose
including, without limitation, flying for any other airline, providing charter
services other than pursuant to Section 1(C) hereof, or on Operator’s own
behalf.
B. With the exception of flights operated by Operator or an affiliate of
Operator pursuant to codeshare agreements in effect as of April 15, 2005, with
each of America West Airlines, United Airlines and U.S. Airways, notwithstanding
anything herein to the contrary, except as otherwise directed or approved in
writing by Delta, in Delta’s sole discretion, during the Term (including any
renewals or extensions thereof) of this Agreement neither Operator, nor any
affiliate of Operator, shall operate more than eight (8) flights per day for any
third party or under any air carrier’s flight designator code into or out of [*]
and any other airport which has on average [*] or more flights per day that are
operated by Delta or one or more Delta Connection operators under the ‘DL’
flight designator code (each, a “Restricted Airport”). In the event that
Operator or an affiliate of Operator is operating eight (8) or more flights for
another airline at a location prior to such location qualifying as a Restricted
Airport hereunder, the prohibition in the previous sentence shall not apply with
respect to such operations.
C. During the Term of this Agreement, except as otherwise directed or approved
in writing by Delta, in Delta’s sole discretion, neither Operator, nor any
affiliate of Operator, shall operate more than eight (8) flights per day under
its own flight designator code into or out of [*] or any Restricted Airport. In
the event that Operator or an affiliate of Operator is operating eight (8) or
more flights under its own flight designator code into or out of a location
prior to such location qualifying as a Restricted Airport hereunder, the
prohibition in the previous sentence shall not apply with respect to such
operations.
D. Neither Operator, nor any affiliate of Operator, shall use any of the
services, facilities or equipment provided by Delta, or an affiliate of Delta,
to Operator in connection with the Aircraft or the Delta Connection Flights
outside the scope of this Agreement without the prior written consent of Delta.
With respect to any ancillary facilities or equipment used by Operator, or an
affiliate of Operator, in connection with providing the services contemplated by
this Agreement, such use for the benefit of Delta shall have priority over any
other use contemplated by Operator, or any affiliate of Operator. With respect
to facilities, equipment owned, leased or otherwise used by Operator in
connection with providing services contemplated by this Agreement, Delta shall
have the right to designate from time to time which property shall be used to
carry out Operator’s obligations under this Agreement.
 

*   Confidential Treatment Requested

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE 3. COMPENSATION.
A. Base Compensation.
     In exchange for the flying and operation of the Aircraft, Delta shall pay
Operator one hundred percent (100%) of the “Base Rate Costs” and the “Pass
Through Costs” (each as such term is defined below, and collectively, the
“Direct Costs”) and one hundred percent (100%) of the “Reimbursable Costs” (as
such term is defined below), in each case, as relates to the operation of the
Delta Connection Flights and as determined in the annual rate setting. It is
understood that Direct Costs and Reimbursable Costs shall be based on
market-based, direct operating costs and generally accepted accounting
principles (“GAAP”), and specifically exclude any pre-paid expenses except as
expressly provided herein. In addition, in any month in which Operator achieves
a completion rate for the Delta Connection Flights of at least [*]%, Delta shall
pay Operator a mark-up (the “Base Mark-up”) of [*] percent ([*]%) of such Direct
Costs incurred during such month, subject to certain limitations and adjustments
set forth below.
(i) The “Base Rate Costs” shall include all direct, operating costs recorded in
accordance with generally accepted accounting principles (“GAAP”), (but
specifically excluding any prepayments except as expressly provided herein)
based upon the model attached hereto as Exhibit B (as modified from time to
time) including, without limitation, the following:

  (1)   “Engine Maintenance Expense” — Operator’s engine maintenance costs as
set forth on Exhibit B, less any warranty payments or credits Operator receives.
Notwithstanding the foregoing, Base Rate Costs shall not include any engine
maintenance performed unreasonably in advance of the time such maintenance is
required in accordance with Operator’s FAA approved maintenance program for the
applicable Aircraft.     (2)   “Aircraft Rent/Ownership Costs” — Operator’s
actual aircraft rent/ownership expenses for the Aircraft; provided, however, no
such aircraft rent/ownership expense shall exceed the lesser of (a) the average
aircraft rent/ownership expense for the entire fleet of CRJ-200 aircraft
operated by Operator or any affiliate of Operator and (b) [*] Dollars ($[*]) per
month per Aircraft on average for all of the Aircraft, without the prior written
consent of Delta. Operator shall not re-finance any Aircraft without the prior
written consent of Delta if such refinancing would result in higher aircraft
rent or ownership costs in the Base Rate Costs.     (3)   “Terminal Facility
Rent and Use Charges” — Operator’s actual applicable terminal facility rent and
use charges (including common use, ramp rent and jet bridge expenses), including
without limitation facilities maintenance and operation expenses, but excluding
any such rent and use charges if premises are provided by Delta or any affiliate
of Delta.

 

*   Confidential Treatment Requested

- 4 -



--------------------------------------------------------------------------------



 



  (4)   Recurrent Training Costs.     (5)   General Overhead — the allocated
proportion of Operator’s overhead based on a percentage of block hours (or other
mutually acceptable statistic) for Operator’s Delta Connection operations versus
the total block hours (or other mutually acceptable statistic) of all operating
carriers of Parent; provided; however, that in the event that any of the
Aircraft hereunder are incremental aircraft to Parent’s overall fleet as of the
date hereof (net of any like-aircraft substitutions), then, with respect to any
such Aircraft, only incremental, direct overhead shall be included in the Base
Rate Costs.

     Notwithstanding anything herein to the contrary, at all times during the
Term of this Agreement, Operator’s Base Rate Costs (on a unit basis and taken as
a whole) shall not exceed (a) the Base Rate Costs (on a unit basis and taken as
a whole) of any other carrier within the Delta Connection program operating
aircraft similarly configured as the Aircraft and (b) the Base Rate Costs (or
similarly categorized costs) (on a unit basis and taken as a whole) charged by
Operator, or any affiliate of Operator, to another codeshare partner for
aircraft similarly configured as the Aircraft.
(ii) The “Pass Through Costs” shall include the following variable costs for
which Delta shall bear the risk of price and volume fluctuations, provided that
such costs shall be reconciled on a monthly basis to reflect the actual costs
incurred by Operator:

  (1)   Landing Fees;     (2)   Hull Insurance ;     (3)   Passenger Liability
Insurance Costs;     (4)   War Risk Insurance;     (5)   Fuel Expense —
Operator’s actual fuel, into-plane expenses and fuel taxes; provided, however,
any Mark-Up of the Fuel Expense shall be capped at an amount equivalent to a
$[*] per gallon fuel price;     (6)   Glycol and de-icing services (but not if
provided by Delta or an affiliate of Delta);     (7)   Catering Costs;     (8)  
Property Taxes(including any reasonable fees and costs associated with appealing
and obtaining reductions in Property Taxes); provided, however, any Mark-Up of
any Property Tax on the Aircraft shall be capped at an amount equivalent to [*]%
of the value of the Aircraft; and     (9)   All costs to initially change the
internal (but not external) livery of any Aircraft and any subsequent change the
internal or external livery of any Aircraft pursuant to any request by Delta
during the Term of this Agreement.

     Notwithstanding the foregoing, Pass Through Costs shall not include any
late payment charges, penalties and/or fees which Operator incurs in connection
with the payment of the expenses listed above.
     Notwithstanding anything herein to the contrary, at all times during the
Term of this Agreement, Operator’s Pass Through Costs (on a unit basis and taken
as a whole) shall not
 

*   Confidential Treatment Requested

- 5 -



--------------------------------------------------------------------------------



 



exceed (a) the Pass Through Costs (on a unit basis and taken as a whole) of any
other carrier within the Delta Connection program operating aircraft similarly
configured as the Aircraft taking into account geographic locations and (b) the
Pass Through Costs (or similarly categorized costs) (on a unit basis and taken
as a whole) charged by Operator, or any affiliate of Operator, to another
codeshare partner for aircraft similarly configured as the Aircraft.
B. Reimbursable Costs not Subject to Mark-up.
     Delta shall reimburse Operator for one hundred percent (100%) of the costs
incurred for the following items (“Reimbursable Costs”), but it is expressly
agreed that no Mark-Up (including any incentive compensation) of such costs
shall be paid by Delta:

  (1)   Any FAA or Department of Transportation (“DOT”) fines administered or
levied against Operator due to an action or omission principally caused by Delta
or an affiliate of Delta.

C. Non-Reimbursable Costs.
     The parties hereby acknowledge and agree that Operator shall be solely
responsible, and Delta shall not be responsible, nor reimburse Operator, for any
of the following costs:

  (1)   Any and all [*] and/or [*]; and     (2)   Any and all FAA, DOT or any
other government agency fines administered or levied against Operator due to any
action or omission not principally caused by Delta or an affiliate of Delta; and
    (3)   Passenger amenities costs and other interrupted trip expenses,
including without limitation denied boarding compensation, food and lodging
expenses and other transportation costs incurred by Operator due to any action
or omission principally caused by Operator or an affiliate of Operator; and    
(4)   Any Base Rate Costs or Pass Through Costs deemed commercially unreasonable
by Delta, in its reasonable discretion.

D. Delta Costs.
The parties acknowledge and agree that the following costs related to Operator’s
services hereunder shall be paid directly by Delta and shall not be included in
the Base Compensation or any incentive compensation calculation or payment:

  (1)   Travel agency commissions, if any;     (2)   Credit card fees;     (3)  
Reservations handling charges;     (4)   Booking fees;

 

*   Confidential Treatment Requested

- 6 -



--------------------------------------------------------------------------------



 



  (5)   Frequent flyer charges;     (6)   Denied boarding costs, interrupted
trip expense, baggage delivery and damaged/lost baggage compensation, except as
set forth in Section 3(C)(3) above;     (7)   Advertising;     (8)   Glycol and
de-icing services (if provided by Delta or an affiliate of Delta);     (9)  
Terminal Facility Rent and use charges, including without limitation facilities
maintenance and operations costs (if premises are provided by Delta or an
affiliate of Delta); and     (10)   The cost of any Support Services (as defined
herein) and any ticketing services, if provided by Delta or an affiliate of
Delta.

E. Incentive Compensation.

1.   Definitions. The parties agree that for purposes of this Agreement the
following terms shall have the respective meanings as set forth below:

  a.   “Monthly Incentive Goal” shall mean each of the seasonalized monthly
operational performance goals for (i) completion rate, and (ii) on-time arrival
(“A-15”) (collectively, the “Performance Categories”), respectively, as
established by Delta for Operator from time to time, taking into account
geographic location, historic actual performance and performance trends of
Operator, Delta mainline performance in such categories in the same locations,
schedule difficulty, aircraft type and Operator’s input. Operator’s initial
Monthly Incentive Goals for each Performance Category are set forth on
Schedule 3 attached hereto, which shall be modified from time to time in the
event that one or more of Monthly Incentive Goals is modified by Delta.     b.  
“Semi-Annual Seasonalized Goal” shall mean the respective six-month weighted
average of each of the Monthly Incentive Goals for January through June and July
through December of each calendar year during the Term.     c.   “Semi-Annual
Incentive Goal” shall mean:

  i.   With respect to completion rate and A-15, [*]% of the difference between
100% and the appropriate Semi-Annual Seasonalized Goal, plus the Semi-Annual
Seaonalized Goal.     ii.   By way of example: If Operator’s Semi-Annual
Seasonalized Goal for completion rate for January through June 2006 is [*]%, its
Semi-Annual Incentive Goal for such period shall be calculated as follows:

[([*]) * [*]%] + [*]= [*]%

  iii.   Operator’s initial Semi-Annual Incentive Goals for each Performance
Category are set forth on Schedule 3 attached hereto, which shall be

 

*   Confidential Treatment Requested

- 7 -



--------------------------------------------------------------------------------



 



modified from time to time in the event that one or more of Monthly Incentive
Goals is modified by Delta pursuant to Section 3(E)(1)(a) above.

2.   Monthly Incentive Compensation. In addition to the Base Compensation,
Operator shall have the opportunity to earn additional compensation (the
“Monthly Incentive Compensation”) based upon its actual performance in the
Performance Categories as compared to the applicable Monthly Incentive Goal. For
each month during the Term of this Agreement, Delta shall pay Operator an
additional [*] percent ([*]%) mark-up of the actual Direct Costs (as calculated
monthly based on the established Annual Rate Plan) for each of the following
performance goals that Operator achieves during such month:

  (i)   Actual completion rate (excluding cancellations due to charter flights
pursuant to Section 1(C) hereof) for its Delta Connection Flights equal to or
greater than the applicable Monthly Incentive Goal; and     (ii)   Actual A-15
rate for its Delta Connection Flights equal to or greater than the applicable
Monthly Incentive Goal.

3.   Semi-Annual Incentive Compensation. In addition to the Base Compensation
and the Monthly Incentive Compensation, Operator shall have the opportunity to
earn additional compensation (the “Semi-Annual Incentive Compensation”) based
upon its semi-annual performance in the Performance Categories as compared to
the Semi-Annual Incentive Goal for each Performance Category. During each
six-month period (measured from each January 1 through June 30 and July 1
through December 31) during each year of the Term of this Agreement, Delta shall
pay Operator a [*] percent ([*]%) mark-up of actual Direct Costs (as calculated
monthly based on the established Annual Rate Plan) for each of the following
performance goals that Operator achieves during the applicable six-month period:

(i) Actual Completion rate (excluding cancellations due to charter flights
pursuant to Section 1(C) hereof) for its Delta Connection Flights equal to or
greater than the applicable Semi-Annual Incentive Goal; and
(ii) Actual A-15 rate for its Delta Connection Flights equal to or greater than
the applicable Semi-Annual Incentive Goal;.
F. Margin Cap. Within sixty (60) days after the end of each calendar year during
the Term, Operator shall provide Delta a certificate (the “Margin Certificate”)
signed on behalf of Operator by its chief financial officer, that states the
actual total margin that Operator earned on operating the Delta Connection
Flights (and any charter operations pursuant to Section 1(C) hereof) (the
“Actual Margin”) during such calendar year. Such Margin Certificate shall
include an exhibit that fully sets forth Operator’s calculation of its Actual
Margin and certify to the accuracy of the Actual Margin. Actual Margin for any
given calendar year shall be determined, on a pre-tax
 

*   Confidential Treatment Requested

- 8 -



--------------------------------------------------------------------------------



 



basis, by subtracting Operator’s aggregate actual Direct Costs incurred to
operate the Delta Connection Flights (and any charter operations pursuant to
Section 1 (C) hereof) for such calendar year from the total payments (the “Total
Payments”) made by Delta to Operator for such Delta Connection Flights for such
year, including any and all Base Mark-up, Monthly Incentive Compensation and
Semi-Annual Compensation, and dividing such difference by the Total Payments. In
the event that Operator’s Actual Margin is greater than [*] percent ([*]%),
Operator shall pay Delta an amount equal to the amount necessary to reduce the
Total Payments such that the Actual Margin for such calendar year will equal
[*]%. Any payment made pursuant to this Section 3. F. shall be made within
thirty (30) days of Delta receiving the Margin Certificate.
G. Fuel Burn Cap and Penalty. Delta and Operator agree to review the fuel burn
performance of the Aircraft for Delta Connection Flights for compliance with the
performance measure (“Burn Rate Ceiling”) of *. Either party may initiate the
Burn Rate Ceiling.
     In the event that the Aircraft’s actual fuel burn for the period of review
is above the Burn Rate Ceiling, the parties will work together in good faith to
explain the variance relative to the Burn Rate Ceiling and to resolve the cause
of the variance. If it is determined that actual fuel burn was above the Burn
Rate Ceiling for reasons within the control of Operator, Operator will be
charged a “Fuel Burn Penalty Payment” and such charge shall be accounted for in
the next applicable monthly reconciliation payment made pursuant to Section 3(H)
below. The Fuel Burn Penalty Payment shall be calculated as follows:
Fuel Burn Penalty Payment = [(total fuel expense/actual fuel price) / scheduled
Block Hours – Burn Rate Ceiling] * completed scheduled Block Hours * actual fuel
price + applicable Mark-up on fuel overpayment.
H. Accounting Provisions.
     Delta shall retain all revenues (including, without limitation, passenger,
cargo, mail, food, beverage and duty-free services or any other revenue
including, without limitation, any guaranteed or incentive payments from
airport, local or municipal authorities in connection with scheduling flights to
such airport or locality or any federal funds payments in connection with the
operation of the Delta Connection Flights. Operator shall promptly remit to
Delta all monies with respect to all airline ticket sales, on-board sales,
baggage charges, passenger charges, cargo sales and all other revenue collected
by Operator or any agent or employee of Operator in connection with the
operation of the Aircraft (including credit card transactions).
     On the 1st, 8th, 15th and 22nd day of each month (or if not a business day,
on the following business day) Delta will advance to Operator, via wire transfer
or through the Airline Clearing House (the “Clearing House”) in Delta’s
discretion, [*] percent ([*] %) of the estimated monthly Direct Costs and Base
Mark-Up (collectively, the “Base Compensation”). In computing the amount of the
advance, Operator shall submit an invoice to Delta will shall be based on the
 

*   Confidential Treatment Requested

- 9 -



--------------------------------------------------------------------------------



 



projected fuel costs and will estimate the anticipated number of weekly revenue
block hours, departures and passengers.
     Within sixty (60) days following the end of each month, Delta and Operator
will reconcile the actual costs incurred by Operator for the Base Compensation,
the final operating results (including actual performance in the Performance
Categories) of, and actual revenue block hours flown by, Operator with the
estimated payments made pursuant to the previous paragraph. Within five (5)
business days of completing such reconciliation, Delta or Operator, as the case
may be, shall pay, via wire transfer or the Clearing House in Delta’s
discretion, to an account designated by the other party, monies equal to the
reconciled amount. If certain actual costs are not known by the end of such
60-day period, Operator shall provide Delta with a good faith estimate of such
unknown costs and such estimated amount shall be included in the initial 60-day
reconciliation. As soon as commercially reasonable, such estimated amounts shall
be reconciled with the actual costs for such expenses, and Delta or Operator, as
the case may be, shall pay, via wire transfer or the Clearing House in Delta’s
discretion, to an account designated by the other party, monies equal to the
reconciled amount.
     Notwithstanding anything herein to the contrary, in the event Operator is
unable to operate any of the Aircraft, or any of the Delta Connection Flights,
due to weather, fire, war, terrorism, act of God, a strike, labor dispute, work
stoppage or similar event, or any other event, provided such other event is
substantially not within the control of or not caused by some action or inaction
of Delta, Delta shall not be obligated to pay Operator any portion of the Base
Compensation, incentive compensation, or any other reimbursements, in connection
with such non-operated Aircraft or Delta Connection Flights. If the non-operated
Aircraft or Delta Connection Flight is caused by some action or inaction of
Delta, Delta shall pay Operator’s fixed costs on Exhibit B attached hereto, as
well as Aircraft Rent/Ownership Costs, Hull Insurance, Property Taxes and Heavy
Inspection Costs for inspections already in process prior to any such event),
but not any variable costs or Base Mark-Up, with respect to such non-operated
Aircraft and Delta Connection Flights during the period that Operator is unable
to operate such Aircraft or the Delta Connection Flights.
I. Audit of Costs, Operations and Service Levels.
     Operator shall maintain complete and accurate books and records to support
and document all revenues, costs and expenses related to the Aircraft and its
Delta Connection operations hereunder, in accordance with generally accepted
accounting principles consistently applied and in accordance with the accounting
policies and procedures used by the parties to develop the Direct Costs. Delta’s
in-house finance staff and any independent consultants selected by Delta shall
be entitled, following reasonable notice to Operator, to audit and inspect
Operator’s books and records with respect to services provided hereunder, the
service levels achieved, and the determination of charges due pursuant to this
Agreement for the purpose of (i) prospectively adjusting the Base Rate Amount in
connection with any annual review pursuant to Section 3(H) hereof or
(ii) auditing Reimbursable Costs, Pass Through Costs, Other Reimbursable Costs,
any Mark-up or incentive compensation due or paid hereunder, the Margin Cap and
Fuel Burn Penalty Payment. Any such audit will be conducted during regular
business hours and be paid for by Delta unless such audit determines that
Operator owes Delta in excess
 

*   Confidential Treatment Requested

- 10 -



--------------------------------------------------------------------------------



 



of $1,000,000, then Operator shall pay Delta the costs and expenses incurred by
Delta in connection with such audit.
J. Rate Setting.
     Promptly upon receiving pro forma operating statistics from Delta for the
next year, Operator shall provide Delta an estimate of the next year’s projected
operating costs by no later than September 30th of each year during the Term.
Such projected operating costs shall include an off-set of any guaranty,
incentive payments or rebates from any airport, local or municipal authorities
Operator anticipates receiving related to the Delta Connection Flights during
such year. Delta will have the right to review and provide comments and
suggestions to such estimate, and such suggestions will be duly considered by
Operator. With respect to aircraft acquisition costs for any aircraft added to
the scope of this Agreement after the Effective Date for which Operator acquires
without any leasing or financing arrangement (i.e. Operator pays purchase price
completely in cash at the time of acquisition), an imputed rent may be applied
to Operator’s operating costs with respect to any such aircraft at a rate as
mutually agreed by the parties. Operator and Delta hereby agree to meet promptly
after Delta’s receipt of Operator’s projected operating costs in order to review
and revise the Direct Costs and corresponding Base Compensation, as well as
Exhibit B hereto, as appropriate, for the subsequent year (the “Annual Operating
Plan”). In the event that the parties are unable to agree on any Annual
Operating Plan [*] the parties further agree that (i) at the request of either
party, and at the expense of the requesting party, the parties shall engage a
mutually agreed independent consultant to determine the applicable Annual
Operating Plan [*] and (ii) if no new Annual Operating Plan has been adopted by
the beginning of the next calendar year, the existing Annual Operating Plan
shall be used on an interim basis to determine the Direct Costs and Base
Compensation, subject to reconciliation and retroactive adjustment upon adoption
of the new Annual Operating Plan. Any such determination by the independent
consultant shall be binding on and implemented by the parties. The Annual Rate
Plan will apply for all Delta Connection Flights during the year applicable to
such plan, and Operator will bear any risks of additional expenses not reflected
therein. Operator will use its best efforts to minimize its costs to operate the
Aircraft in accordance with this Agreement, and Operator and Delta each agree to
notify the other as soon as reasonably practicable of any anticipated or
potentially substantial change of cost or operational performance. If during a
current year and after an Annual Operating Plan is established, Operator’s
projected Direct Costs materially changes due to some action by Delta, then the
parties shall meet and, to the extent applicable, revise the Annual Operating
Plan then in effect for the remainder of such year to take into account such
change to Operator’s Direct Costs-based rates (a “Modified Annual Operating
Plan”).
K. Right of Set-off. Delta may offset against the next scheduled payment to be
made pursuant to Section 3(H) above the amount of any undisputed payment that
Operator or an affiliate of Operator owes to Delta of an affiliate of Delta but
has not made when due.
 

*   Confidential Treatment Requested

- 11 -



--------------------------------------------------------------------------------



 



ARTICLE 4. TICKETING SERVICES; SIGNAGE; FACILITIES; SLOTS AND ROUTES.
A. Ticketing Services. Either Delta or Operator will provide primary airport
ticketing services in connection with the Delta Connection Flights, and, if
applicable, the other party will provide supplemental ticketing services for the
Delta Connection Flights at Delta’s airport ticketing locations and will use
Delta ticket stock for such purposes.
B. Signage. Unless otherwise agreed by the parties, Delta will design, provide
and pay for appropriate airport and other signage installed after the Effective
Date to reflect the Delta Connection and the relationship between Operator and
Delta. The nature and type of such signage will be in the sole discretion of
Delta, subject to any airport, governmental or quasi-governmental restrictions
or requirements. Delta will be responsible for installing and maintaining all
such signage, but the parties will mutually determine which party will obtain
any necessary formal or informal approvals from appropriate airport or other
authorities to install such signage. The parties will fully cooperate with each
other in all endeavors relating to such signage and any necessary approvals.
C. Facilities.
     (1) In connection with the Delta Connection Flights, Operator shall use the
gates and facilities designated by Delta from time to time at the locations in
which Operator operates such Delta Connection Flights. No other use of such
gates and other facilities by Operator or parties other than Delta shall be
allowed without Delta’s express written consent.
     (2) Delta’s right to designate gates and other facilities to be used by
Operator in connection with providing Delta Connection Flights shall include the
right at each airport, in Delta’s discretion, to either: (a) provide for use of
some or all of the needed facilities to Operator through mutually acceptable
subleases, ground handling agreements, licenses, permits or otherwise; or
(b) require Operator to obtain use of such facilities from the airport operator
or other lessors (subject to Delta providing mutually acceptable backstop
protection in signatory airport leases for Delta Connection Flights). Delta and
Operator agree that Delta may relocate Operator to comparable facilities at the
service locations, provided that Delta pays Operator’s reasonable relocation
expenses.
     (3) All leases, subleases, permits, licenses and other use agreements of
airport facilities used in connection with Delta Connection Flights (each, a
“Facility Lease” and collectively, “Facilities Leases”) entered into by Operator
shall be assignable to Delta or Delta’s designee, at Delta’s election, without
the consent of the other party to such Facility Lease on termination of this
Agreement, the withdrawal of Delta Connection Flights from such airport or upon
written notice from Delta to Operator, provided that if the consent of the
facility lessor is required by contract or governmental regulations, Operator
will use its best efforts to obtain such consent: (a) at the time the Facility
Lease is entered into and to incorporate such consent in the terms of the
Facility Lease; or (b) for an already existing Facility Lease, if and at such
time as Delta may direct. Subject only to Operator obtaining any necessary
consent of such other party, Operator shall, at Delta’s option, assign such
Facilities Leases as Delta shall designate to Delta or Delta’s
 

*   Confidential Treatment Requested

- 12 -



--------------------------------------------------------------------------------



 



designee on termination of this Agreement, the withdrawal of Delta Connection
Flights from such airport or upon receipt of written notice from Delta. If Delta
elects and if the other party to the Facilities Lease agrees, instead of an
assignment, this transfer can be accomplished by either: (x) a termination of
the applicable Operator Facilities Lease and a direct lease of such premises to
Delta or Delta’s designee; or (y) a release of premises designated by Delta from
the applicable Operator Facility Lease and lease of such premises directly to
Delta or Delta’s designee. On termination of this Agreement, Delta shall have
the option to purchase from Operator all facilities and equipment used in
connection with Delta Connection Flights then owned by Operator for an amount
equal to such assets’ then fair market value or Delta depreciated book value,
whichever is less. On the assignment of a Facility Lease to Delta or on the
withdrawal of Delta Connection Flights from an airport and for a period of
thirty (30) days thereafter, Delta shall have the option to purchase from
Operator all facilities and equipment used in connection with Delta Connection
Flights at such airport then owned by Operator for an amount equal to such
assets’ then fair market value or Delta depreciated book value, whichever is
less.
     (4) All Facilities Leases entered into by Operator shall expressly provide
that Delta or Delta’s designee, at Delta’s election, shall have the right to
sublease any or all of the premises covered by the applicable Facilities Lease
without the consent of the other party to such Facility Lease on termination of
this Agreement, the withdrawal of Delta Connection Flights from such airport or
upon written notice from Delta to Operator, provided that if the consent of the
facility lessor is required by contract or governmental regulations, Operator
will use its best efforts to obtain such consent: (a) at the time the Facility
Lease is entered into and to incorporate such consent in the terms of the
Facility Lease; or (b) for an already existing Facility Lease, if and at such
time as Delta may direct. Subject only to Operator obtaining any necessary
consent of such other party, Operator shall, at Delta’s option, sublease the
premises Delta specifies under any applicable Facilities Lease to Delta or
Delta’s designee on termination of this Agreement, the withdrawal of Delta
Connection Flights from such airport or upon receipt of written notice from
Delta. If Delta or Delta’s designee enters into such a sublease, at Delta’s
option, Operator shall enter into a sub-sublease of all or the portion of the
subleased premises that Delta designates.
     (5) In addition to Delta’s other options with respect to premises occupied
by Operator pursuant to any Facilities Lease, sublease or sub-sublease, Delta
shall have the right from time to time to direct Operator to handle or allow
Delta to handle other carriers designated by Delta at any such premises. If
Operator is the handling carrier, it will do so on terms consistent with the
applicable Facilities Lease and handling arrangements and at fees mutually
agreed upon by Delta and Operator.
     (6) Operator shall not assign, transfer, sublease, alter, amend, modify or
terminate any Facilities Lease to which it is a party without the prior written
consent of Delta.
     (7) Notwithstanding anything to the contrary in this Agreement, Delta may,
at its option, elect to enter the Facilities Lease in lieu of Operator for any
facilities to be used by Operator at any new or existing city to be served by
Operator pursuant to this Agreement, and in the event Delta exercises this
option (i) Delta shall enter into a Facilities Lease with
 

*   Confidential Treatment Requested

- 13 -



--------------------------------------------------------------------------------



 



the lessor of such facilities, (ii) Operator shall utilize such facilities
pursuant to a sublease, license agreement, permit, facilities use agreement or
ground handling agreement with Delta, (iii) at Delta’s option, the sublease,
facilities use agreement or ground handling agreement shall terminate when
Operator ceases to operate Delta Connection Flights at the airport, and
(iv) Delta shall enter into agreements for facilities which are reasonably
suitable for Operator’s operational needs. If for any reason Delta fails to
provide such facilities, such failure shall not be a breach hereof and Operator
shall be obligated to secure such facilities.
     (8) At any location in which Operator is the signatory carrier of the
applicable Facility Lease, Operator shall vote as directed by Delta on any
matters submitted to the signatory carriers for a vote.
     (9) Operator shall comply with all requirements of such Facilities Leases,
subleases and sub-subleases described in this Section 4.C. and a default by
Operator under any such agreements shall be a breach of this Agreement. If
Operator receives any notice of default or breach with respect to any Facilities
Lease, Operator shall promptly provide a copy to Delta, consult with Delta on
handling and advise Delta on Operator’s plans for resolving the matter.
D. Slots and Route Authorities. During the Term of this Agreement (including any
renewal terms or extensions) or upon the expiration or termination of this
Agreement, Delta may, in its sole discretion, require Operator to transfer to
Delta or its designee at no charge any airport takeoff or landing slots, route
authorities or other regulatory authorities as Delta shall designate which have
been or are being used for Delta Connection Flights under this Agreement.
ARTICLE 5. CUSTOMER SERVICES.
A. Operator will handle all customer related services in connection with the
Delta Connection Flights in a professional, businesslike and courteous manner.
In order to ensure a high level of customer satisfaction for the Delta
Connection Flights, Operator will (i) establish and maintain customer handling
procedures and policies that are substantially similar to those utilized by
Delta (“Customer Service Policies”) and (ii) establish, maintain and enforce
employee conduct, appearance and training standards and policies that are
substantially similar to those used by Delta. All uniforms worn by Operator
employees on the Delta Connection Flights and by any Operator employees
providing support services in connection with such flights shall be subject to
the prior approval of Delta and shall at all times be consistent with Delta’s
existing uniform standards.
B. Operator and Delta will periodically meet to discuss and review Operator’s
customer handling procedures and policies to insure compliance with this
Article 5. Each party will seek to set forth concerns and complaints under this
Article 5 in writing to the other party. To the extent Delta advises Operator of
any deviation from Article 5(A) hereof, the parties shall meet to mutually
determine appropriate solutions and to agree on the terms of a corrective action
plan and the timing of its implementation. In the event Operator shall fail,
 

*   Confidential Treatment Requested

- 14 -



--------------------------------------------------------------------------------



 



in any material respect, to adopt or implement any such agreed corrective action
plan in the time period described therein, any such failure may be deemed a
material breach of this Agreement.
C. Operator shall adopt as its own Delta’s Terms and Conditions of Contract of
Carriage (“Contract of Carriage”), baggage liability policies and denied
boarding compensation policies, each as amended from time to time, and be bound
by their respective terms with respect to its operation of Delta Connection
Flights.
D. Operator shall reimburse Delta for any expenses incurred as a result of
Operator’s non-compliance with any of the Customer Service Policies, Contract of
Carriage, baggage liability policies and denied boarding compensation policies.
ARTICLE 6. TRAFFIC DOCUMENTS AND RELATED PROCEDURES. To the extent that the
parties subsequently agree that Operator will handle traffic documents or
passenger handling services in connection with any Delta Connection Flights, the
following terms and conditions shall apply:
A. Pursuant to mutually acceptable procedures, either Operator will purchase
(which shall be a Pass Through Cost), or Delta will periodically provide
Operator with, Delta machine and manual ticket stock, miscellaneous charges
orders, credit card refund drafts, credit card refund vouchers, FIMS, expense
vouchers, expense checks, travel credit vouchers and other related documents
(collectively referred to as “Traffic Documents”). Delta will maintain a supply
of Traffic Documents at a suitable location and, upon written request from
Operator, will provide Operator with appropriate supplies of Traffic Documents.
B. Unless otherwise agreed to by Delta in writing, Traffic Documents may be
used, completed, validated and issued only by Operator and only in connection
with transactions related to Delta Connection Flights and for no other purpose.
C. Operator will promptly surrender and return all Traffic Documents to Delta
upon Delta’s written request.
D. Operator will maintain records of the Traffic Documents in a manner and
format acceptable to Delta. Operator will acknowledge receipt in writing of all
Traffic Documents in the manner prescribed by Delta.
E. Operator will conform with and abide by all of Delta’s rules and regulations
regarding the Traffic Documents.
F. Operator will take all reasonable and necessary measures to safeguard the
Traffic Documents as of the time of receipt and thereafter and will maintain the
Traffic Documents in accordance with mutually agreed upon security procedures.
Operator shall be responsible for all risk of loss, use, misuse,
misappropriation or theft of Traffic Documents as of the time Operator takes
possession of the Traffic Documents.
 
*   Confidential Treatment Requested

- 15 -



--------------------------------------------------------------------------------



 



G. Reporting and Remitting With Respect to Traffic Documents.
     1. On a daily basis, Operator will provide Delta with a report for each
Operator ticketing location of all ticketing and related transactions on Traffic
Documents for the prior day. Such report will be in a format determined by Delta
and will include, without limitation, all credit card transactions and
supporting documentation.
     2. Operator will issue all Traffic Documents, and will collect appropriate
charges, in accordance with the tariffs, fares, rates, rules and regulations of
Delta and any other applicable carriers. Operator shall be responsible for all
undercharges and incorrect fares, rates and charges on Traffic Documents issued
by or for Operator, and Delta may deduct from sums due Operator or bill Operator
for the amount of any such undercharges or incorrect fares, rates and charges.
The amount of such undercharges will be determined by utilizing the ACH
Procedures for passenger tickets and on a direct billing basis for baggage/cargo
related items.
H. Refund Vouchers.
     1. Delta will use Delta refund vouchers for all refund transactions handled
by Delta involving Operator.
     2. Operator will use Delta refund vouchers, and Delta credit card refund
vouchers for credit card sales refunds, and will comply with Delta’s rules and
regulations for handling and processing such refunds.
ARTICLE 7. FREQUENT FLYER PARTICIPATION. During the Term of this Agreement, the
parties agree that passengers on Operator’s Delta Connection Flights will be
eligible to participate in the Delta SkyMiles frequent flyer program, as may be
amended from time to time, or any other similar program developed by Delta (the
“Program”) and all Program award tickets will be honored for travel on Delta
Connection Flights on the following terms and conditions:
A. Administration. Administration of the Program shall be performed by and at
the cost of Delta. Delta will promote and administer the Program.
B. Program Information. Title and full and complete ownership rights to Program
membership data and information developed by Delta, wherever located, shall
remain with Delta or an affiliate of Delta. Operator understands and agrees that
such data and information constitutes Delta’s (or its affiliates’) proprietary
information. Any membership lists, labels, data, or other compiled membership
information supplied to Operator in any form and any and all copies thereof are
to be used by Operator exclusively in the performance of its obligations under
this Agreement and will not be otherwise used, sold, licensed, leased,
transferred, stored, duplicated or transmitted, in any form or by any means,
without Delta’s prior written consent. All such information will either be
returned to Delta or destroyed at Delta’s request.
 

*   Confidential Treatment Requested

- 16 -



--------------------------------------------------------------------------------



 



C. Accrual and Redemption. Passengers on the Delta Connection Flights shall be
eligible to accrue and redeem Program mileage on such flights, and Operator
shall carry all passengers traveling pursuant to award travel under the Program
at no charge to Delta.
ARTICLE 8. SUPPORT SERVICES. Notwithstanding anything to the contrary in this
Agreement, but subject to any existing obligations of Operator at the time, from
time to time during the Term, Delta may, at its sole discretion, require
Operator to utilize Delta, an affiliate of Delta or a another third party
designated by Delta for certain services or products including, without
limitation, information technology hardware, software, maintenance and support;
catering and on-board provisioning; aircraft and engine maintenance and ground
handling (collectively, “Support Services”) in connection with the Aircraft or
Delta Connection Flights.
ARTICLE 9. AUTOMATION SERVICES. Delta may provide Operator the following
automation and related services for the Delta Connection Flights, and if
provided by Delta, Operator agrees to participate in such services in the manner
described below.
A. Internal Reservations Equipment. Delta shall provide or arrange for the
provision to Operator of an electronic reservations system (currently referred
to as “Deltamatic” but including any successor reservations system adopted by
Delta) and shall provide Operator with: (i) the ability to access passenger name
records, (ii) automated ticketing capabilities, (iii) operational messaging
switching capabilities, (iv) the ability to update Delta Connection Flight
information, (v) the ability to distribute flight releases and weather packages,
and (vi) perform other reservations-related functions for the Delta Connection
Flights (Deltamatic and any successor system are hereinafter referred to as the
“Res System”). Delta reserves the right to modify the functionality of the Res
System at any time. Operator will use the Res System made available by Delta for
the Delta Connection Flights only.
B. Delta’s Rights and Obligations.
     1. Delta will install or cause to be installed the equipment requested by
Operator at the locations set forth on Exhibit C to this Agreement and shall
provide Operator connection to the Res System. The equipment described on
Exhibit C and any software installed on the Equipment at the time of its
delivery to Operator are hereinafter referred to as the “Equipment.” Operator
understands and agrees that: (i) all Equipment shall remain the sole property of
Delta; (ii) Operator shall not remove any identifying marks from the Equipment;
(iii) Operator shall not subject the Equipment to any lien; and (iv) Delta may
enter Operator’s premises to remove the Equipment immediately upon termination
of this Agreement. Exhibit C may be amended from time to time by mutual
agreement of the parties to reflect the installation, removal or relocation of
Equipment.
     2. Delta will provide initial and recurrent training to Operator training
staff and other key designated personnel in the use of the Res System, at
Delta’s training centers unless otherwise agreed. Delta may remove from a
training program any Operator employee who is not satisfactorily participating
therein. Delta shall not charge Operator for any such training.
 

*   Confidential Treatment Requested

- 17 -



--------------------------------------------------------------------------------



 



     3. Delta will provide, or arrange to provide, all repairs and maintenance
services required for the Equipment and will use reasonable business efforts to
keep the Equipment and the Res System in good repair and condition. Operator
will not perform or attempt to perform repairs or maintenance of any kind on the
Equipment without prior consultation with Delta and will promptly contact Delta
regarding the need for repairs or maintenance.
C. Operator’s Rights and Obligations.
     1. Operator will not for any reason relocate or remove any of the Equipment
without Delta’s prior written consent. Delta will pay all costs associated with
the installation, relocation or removal of Equipment.
     2. Operator will use the Equipment and the Res System in strict conformity
with the training and operating instructions provided by, or arranged to be
provided by, Delta. Without limiting the generality of the foregoing, unless
authorized by Delta, Operator will not use the Res System to develop or publish
any reservation, ticketing, sales, cargo, tariff or other guide, to provide
services not authorized by this Agreement to third parties, to train persons
other than Operator’s employees in the use of the Equipment or the Res System,
or for other uses designated by Delta in writing as prohibited. Operator may not
publish, disclose or otherwise make available to any third party the
compilations of air carrier service or fares obtained from the Res System;
provided, however, that Operator may use specific air carrier service and fare
data for the benefit of its customers.
     3. Operator will encourage and allow its employees to attend training
sessions related to the Res System, and it is Operator’s responsibility to
insure that each employee receives full and adequate training on the Res System.
     4. Operator will protect the Equipment from loss, damage or theft and shall
prevent its unauthorized use or improper operation. Operator will make no
alterations to the Equipment and will return the Equipment to Delta upon the
termination of this Agreement in the same condition as received, excepting only
ordinary wear and tear in the normal course of Operator’s operations. Operator
will obtain and maintain insurance for the Equipment against all risks of damage
and loss, including without limitation loss by fire, theft and such other risks
of loss as are customarily insured in a standard all-risk policy. Such insurance
shall also provide the following:
          (a) Full replacement value coverage for the Equipment (subject to
policy deductibles);
          (b) An endorsement naming Delta as the loss payee to the extent of its
interest in the Equipment; and
          (c) An endorsement requiring the insurer to give Delta at least thirty
(30) days prior written notice of any intended cancellation, nonrenewal or
material change of coverage; provided that only ten (10) days prior written
notice of cancellation, nonrenewal or material
 

*   Confidential Treatment Requested

- 18 -



--------------------------------------------------------------------------------



 



change of coverage need be given in the event that such cancellation, nonrenewal
or material change in coverage is caused solely by failure to make a premium
payment.
     Upon request by Delta, Operator will promptly provide satisfactory evidence
of the insurance required pursuant to this Section 9(C)(4). Notwithstanding the
foregoing, Operator shall be liable to Delta for any loss or damage to the
Equipment, regardless of cause, occurring while the Equipment is in the
possession, custody or control of Operator.
     5. Operator waives any proprietary rights that it may have with respect to
information entered into the Res System.
D. Entry and Inspection. Delta personnel and persons designated or authorized by
Delta may enter Operator’s premises during normal business hours for the
purposes of (a) monitoring, inspecting, and reviewing Operator’s use of and
operations with respect to the Res System, (b) performing repairs or maintenance
on the Equipment, (c) installing, removing, replacing or relocating the
Equipment (unless otherwise permitted by this Agreement), or (d) training or
retraining Operator’s employees in the use of the Res System; provided that such
activities may not unreasonably interfere with Operator’s business.
E. Limitations on Liability. In addition to any other limitations on liability
set forth herein:
     1. Delta is not responsible for errors or inaccuracies in the availability
records, fare quotes, or other information contained in the Res System at any
time, for any planned or unplanned interruptions, delays or malfunctions in the
operation of the Res System or the Equipment or for the merchantability or
fitness for a particular purpose of any of the data or Equipment made available
to Operator.
     2. OPERATOR HEREBY WAIVES AND RELEASES DELTA AND ITS AFFILIATES AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS FROM ANY AND ALL
OBLIGATIONS AND LIABILITIES AND ALL RIGHTS, CLAIMS AND REMEDIES OF OPERATOR
AGAINST DELTA OR ITS AFFILIATES OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, DUE TO ANY
DEFECTS OR INTERRUPTIONS OF SERVICE IN, OR ERRORS OR MALFUNCTIONS BY, SOFTWARE,
THE EQUIPMENT OR THE RES SYSTEM, INCLUDING ALL LIABILITY, OBLIGATION, RIGHT,
CLAIM, OR REMEDY IN TORT, AND INCLUDING ALL LIABILITY, OBLIGATION, RIGHT, CLAIM
OR REMEDY FOR LOSS OF REVENUE OR PROFIT OR ANY OTHER DIRECT, INDIRECT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES. FURTHER, DELTA DISCLAIMS AND
OPERATOR HEREBY WAIVES ANY WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR INTENDED USE RELATING
TO THE RES SYSTEM, THE EQUIPMENT, DATA, OR SERVICES FURNISHED HEREUNDER.
F. Patent and Copyright Indemnity. Delta will defend or settle, at its own
expense, any action brought against Operator to the extent that it is based on a
claim that the Res System
 

*   Confidential Treatment Requested

- 19 -



--------------------------------------------------------------------------------



 



provided by Delta pursuant to this Agreement, in its normal use, or any part
thereof, infringes any U.S. copyright or patent; and Delta will pay those costs,
damages and attorney’s fees finally awarded against Operator in any such action
attributable to any such claim, but such defense, settlements and payments are
conditioned on the following: (1) that Delta shall be notified promptly in
writing by Operator of any such claim; (2) that Delta shall have sole control of
the defense of any action on such claim and of all negotiations for its
settlement or compromise; (3) that Operator shall cooperate with Delta in a
reasonable way to facilitate the settlement or defense of such claim, provided
that Delta shall pay all of Operator’s reasonable expenses in connection with
any such cooperation requested by Delta; and (4) should such Res System become,
or in Delta’s opinion be likely to become, the subject of such claim of
infringement, then Operator shall permit Delta, at Delta’s option and expense,
either to (a) procure for Operator the right to continue using the Res System,
or (b) replace or modify the same so that it becomes noninfringing and
functionally equivalent, or (c) upon failure of (a) and (b) above despite the
reasonable efforts of Delta, accept immediate termination of this Agreement as
it relates to such system. This paragraph (F) states the entire liability of
Delta with respect to the infringement of copyrights and patents by the Res
System provided hereunder or the operation thereof.
ARTICLE 10. OPERATION PERFORMANCE.
A. Operator agrees to provide the following information (excluding
sub-paragraphs (iv) and (v)) to Delta for each day during the Term of this
Agreement within one (1) business day after the applicable day:
               (i) The number of mishandled bags per 1,000 passengers
(including, without limitation, international and non-revenue passengers) flown
on Delta Connection Flights during such month. Operator understands that it is
Delta’s current requirement, as of the Effective Date, that carriers in the
Delta Connection Program maintain a number of mishandled bags as set forth on
Schedule 10 attached hereto and made a part hereof.
               (ii) The completion rate (actual) of the Delta Connection Flights
during such month. Operator understands that it is Delta’s current requirement,
as of the Effective Date, that carriers in the Delta Connection Program maintain
a completion rate as set forth on Schedule 10 attached hereto and made a part
hereof. For purposes of this Agreement, Delta Connection Flights operated with
no revenue passengers or completed over four (4) hours late shall be considered
as cancelled.
               (iii) The number of scheduled Delta Connection Flights that do
not arrive at their scheduled destination prior to 15 minutes after their
respective scheduled arrival times during such month. Operator understands that
it is Delta’s current requirement, as of the Effective Date, that carriers in
the Delta Connection Program maintain a percentage of on-time arrivals as set
forth on Schedule 10 attached hereto and made a part hereof.
               (iv) Operator’s overall customer satisfaction rating as complied
and reported by the Customer Satisfaction Monitor, or any successor thereto or
replacement thereof. Operator understands that it is Delta’s current
requirement, as of the Effective Date, that carriers
 

*   Confidential Treatment Requested

- 20 -



--------------------------------------------------------------------------------



 



in the Delta Connection Program maintain a customer satisfaction rating as set
forth on Schedule 10 attached hereto and made a part hereof .
               (v) The number of complaints per 1,000 passengers flown on Delta
Connection flights during such month. Operator understands that it is Delta’s
current requirement that carriers in the Delta Connection Program achieve a
number of complaints per 1,000 passengers flown that is no more than the number
as set forth on Schedule 10 attached hereto and made a part hereof.
B. If Delta is concerned about Operator’s performance in connection with any of
the performance standards set forth in Section 10(A), Operator agrees to discuss
with Delta such performance and potential ways to improve such performance at
Delta’s request. The parties shall have ten (10) days to determine appropriate
solutions and/or a corrective action plan, and Operator agrees to diligently
comply with the terms and conditions of any such solutions and corrective action
plans.
C. The parties recognize and agree that the performance requirements set forth
on Schedule 10 may be modified or adjusted by Delta from time to time during the
Term of this Agreement.
ARTICLE 11. TERM AND TERMINATION.
A. This Agreement is effective as of the Effective Date and shall terminate with
respect to each Aircraft, on an Aircraft by Aircraft basis, at the same time as
the leases with respect to certain Dornier 328 regional jets to which Delta is a
party (each, a “FRJ Lease”) expire in accordance with the respective FRJ Lease
terms, without regard to any early termination of such FRJ Leases and commencing
with the first FRJ Lease to expire (such period, and any extension or renewal
thereof, the “Term”) unless terminated earlier in accordance with the terms of
this Agreement or the mutual agreement of the parties. At the end of such
initial term, this Agreement shall automatically renew for successive one
(1) year terms on the same terms and conditions unless Delta provides Operator
with not less than one hundred eighty (180) days prior written notice of its
intention not to renew this Agreement for the next one-year period. In the event
of a Merger (as defined below) or Change of Control (as defined below) of
Operator, Delta shall have the right to either (i) extend the term of the
Agreement for an additional ten (10) years beyond the applicable termination
date of this Agreement pursuant to this Section 11(A) or (ii) terminate this
Agreement effectively immediately upon any such Merger or Change of Control.
B. Notwithstanding the provisions of Section 11(A), either party may terminate
this Agreement immediately if the other party files a voluntary petition in
bankruptcy, makes an assignment for the benefit of creditors, fails to secure
dismissal of any involuntary petition in bankruptcy within sixty (60) days after
the filing thereof, or petitions for reorganization, liquidation, or dissolution
under any federal or state bankruptcy or similar law.
C. Notwithstanding the provisions of Section 11(A), in the event of a material
breach (except for a breach set forth in Section 11(D) below when the applicable
shorter cure period shall apply) of this Agreement by either party remaining
uncured for more than thirty (30) days after receipt of written notification of
such breach by the nonbreaching party, then the
 

*   Confidential Treatment Requested

- 21 -



--------------------------------------------------------------------------------



 



nonbreaching party may immediately terminate this Agreement at its sole option.
If a notice of breach is delivered under this Section and a notice of
termination is not delivered within ninety (90) days thereafter, then either
party shall be deemed to have waived its right to terminate under this Section
for such occurrence.
D. (1) In the event Delta fails to make any undisputed payment required to be
made by Delta to Operator hereunder on and when due and such failure continues
for seven (7) days after Delta’s receipt of written notice of such failure from
Operator, then Operator may immediately terminate this Agreement at its sole
option.
     (2) The parties acknowledge and agree that a breach by a party of that
certain Reimbursement Agreement dated as of the date hereof by and Between the
parties hereto (the “Reimbursement Agreement”) shall also be deemed a breach of
this Agreement. In the event of such a breach, and such breach is not timely
cured in accordance with the Reimbursement Agreement, then the nonbreaching
party may immediately terminate this Agreement at its sole option.
E. Notwithstanding the provisions of Section 11(A), in the event a “Force
Majeure Event” (as defined in Article 21) substantially prevents one party’s
performance of its obligations pursuant to this Agreement, for a period of
thirty (30) or more consecutive days, Delta may (i) temporarily suspend some or
all of the Aircraft from the scope of this Agreement upon written notice to the
Operator, or (ii) terminate this Agreement in its entirety upon thirty (30) days
prior written notice to Operator.
F. Notwithstanding the provisions of Sections 11(A), (B), (C) and (E), Delta
shall have the right to terminate this Agreement immediately and at its sole
option upon the occurrence of one or more of the following:
          (i) Operator or Parent agrees to merge into or with any entity, agrees
to be acquired by any entity, agrees to sell substantially all of its assets or
enters into a letter of intent, or similar document, to merge into or with any
entity, to be acquired by any entity, or to sell substantially all of its assets
(each such event, a “Merger”);
          (ii) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(as amended, the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than
forty-nine percent (49%) of either (a) the then outstanding shares of common
stock of Operator or Parent , or (b) the combined voting power of the then
outstanding voting securities of Operator or Parent entitled to vote generally
in the election of such party’s directors or managers, as applicable (each such
event, a “Change of Control”);
          (iii) Operator’s level of safety with respect to its operation of the
Aircraft or the Delta Connection Flights is not reasonably satisfactory to
Delta;
 

*   Confidential Treatment Requested

- 22 -



--------------------------------------------------------------------------------



 



          (iv) a breach by Operator of Section 19(H) hereof;
          (v) Operator’s failure to pass, in Delta’s sole discretion, a safety
and codeshare audit to be conducted by Delta, at its sole discretion, at any
time during the Term of this Agreement;
          (vi) Operator fails to maintain a completion rate of [*] percent
([*]%) with respect to the Delta Connection Flights during any three (3) months
during any consecutive six (6) month period commencing with the date at least
[*] percent ([*]%) of the Aircraft have been scheduled to be placed into service
in the Delta Connection Program. For purposes of this Agreement, Delta
Connection Flights operated with no revenue passengers or completed over four
(4) hours late shall be considered as not completed;
          (vii) a material breach of any representation or warranty by Operator
of Section 16(A)(5);
          (viii) Operator’s failure to comply with the insurance provisions of
Articles 13 and 14 hereof;
          (ix) Operator’s FAA or DOT Certification is for any reason suspended
or revoked or otherwise not in full force and effect so as to permit Operator to
operate the Delta Connection Flights required under this Agreement;
          (x) Operator shall commence operating an aircraft type which causes
Delta to be in violation of its existing collective bargaining agreement with
its pilots; and
          (xi) Operator’s average hourly rates payable at all seniority levels
(including, without limitation, any bonuses and incentive payments) for any
group of its employees generally compensated pursuant to a pay scale including,
without limitation, pilots, flight attendants, mechanics, aircraft handling
employees and customer service agents, increase in an amount greater than four
percent ([*]%) in any year as compared to the prior year.
G. Termination for Convenience. Notwithstanding anything herein to the contrary,
effective at any time after the earlier of (i) the sixth anniversary of the
in-service date of the 25th (or 30th, if applicable in accordance with
Section 1(A) hereof) Aircraft and (ii) 90 months after the Effective Date,
either party may terminate this Agreement without cause upon providing the other
party not less than twelve (12) months’ prior written notice.
H. Termination of this Agreement for any reason shall not relieve either party
of rights and obligations incurred prior to the effective date of termination. A
party’s right to terminate this Agreement shall be in addition to any other
rights or remedies, in law or equity, available to such party.
 

*   Confidential Treatment Requested

- 23 -



--------------------------------------------------------------------------------



 



ARTICLE 12. INDEPENDENT CONTRACTORS; LIABILITY PROVISIONS.
A. Operator shall act as an independent contractor. The employees, agents and/or
independent contractors of Operator engaged in performing any of the services
Operator is obligated to perform pursuant to this Agreement shall be employees,
agents and independent contractors of Operator for all purposes and under no
circumstances shall employees, agents or independent contractors of Operator be
deemed to be employees, agents or independent contractors of Delta. In its
performance of obligations under this Agreement, Operator shall act, for all
purposes, as an independent contractor and not as an agent for Delta. Delta
shall have no supervisory power or control over any employees, agents or
independent contractors engaged by Operator in connection with Operator’s
performance of its obligations hereunder, and all complaints or requested
changes in procedure shall, in all events, be transmitted by Delta to a
designated representative of Operator. Nothing contained in this Agreement is
intended to limit or condition Operator’s control over its operation or the
conduct of its business as an air carrier, and Operator assumes all risks of
financial losses which may result from the operation of the air services to be
provided by Operator hereunder.
B. Delta shall act as an independent contractor. The employees, agents and/or
independent contractors of Delta engaged in performing any of the services Delta
is to perform pursuant to this Agreement shall be employees, agents and
independent contractors of Delta for all purposes and under no circumstances
shall employees, agents and independent contractors of Delta be deemed to be
employees, agents or independent contractors of Operator or Parent. In
performing its obligations under this Agreement, Delta shall act, for all
purposes, as an independent contractor and not as an agent for Operator or
Parent. Neither Operator nor Parent shall have supervisory power or control over
any employees, agents or independent contractors engaged by Delta in connection
with the performance of its obligations hereunder, and all complaints or
requested changes in procedure shall, in all events, be transmitted by Operator
or Parent to a designated representative of Delta. Nothing contained in this
Agreement is intended to limit or condition Delta’s control over its operation
or the conduct of its business as an air carrier.
C. Operator and Parent, jointly and severally, shall be liable for and hereby
agrees fully to defend, release, discharge, indemnify, and hold harmless Delta
and its affiliates, and each of their respective directors, officers, employees
and agents (each, a “Delta Indemnitee”) from and against any and all claims,
demands, damages, liabilities, suits, judgments, actions, causes of action,
losses, costs and expenses of any kind, character or nature whatsoever (in each
case whether groundless or otherwise), including reasonable attorneys’ fees,
costs and expenses in connection therewith and expenses of investigation and
litigation thereof, which may be suffered by, accrued against, charged to, or
recoverable from any Delta Indemnitee in any manner arising out of, connected
with, or attributable to this Agreement, the performance, improper performance,
or nonperformance of any and all obligations to be undertaken by Operator
pursuant to this Agreement, the loss, theft, use, misuse or misappropriation of
Traffic Documents, or the operation, non-operation, or improper operation of
Operator’s aircraft, equipment or facilities at any location, excluding only
claims, demands, damages, liabilities, suits, judgments, actions, causes of
action, losses, costs and expenses resulting from the gross negligence or
willful misconduct of Delta, its
 

*   Confidential Treatment Requested

- 24 -



--------------------------------------------------------------------------------



 



affiliates, and their respective directors, officers, agents or employees.
Operator will do all things necessary to cause and assure, and will cause and
assure, that Operator will at all times be and remain in custody and control of
all aircraft, equipment, and facilities of Operator, and no Delta Indemnitee
shall, for any reason, be deemed to be in custody or control, or a bailee, of
Operator’s aircraft, equipment or facilities.
D. Delta shall be liable for and hereby agrees fully to defend, release,
discharge, indemnify, and hold harmless Operator, and each of its directors,
officers, employees, and agents (each, an “Operator Indemnitee”) from and
against any and all claims, demands, damages, liabilities, suits, judgments,
actions, causes of action, losses, costs and expenses of any kind, character or
nature whatsoever (in each case whether groundless or otherwise), including
reasonable attorneys’ fees, costs and expenses in connection therewith and
expenses of investigation and litigation thereof, which may be suffered by,
accrued against, charged to, or recoverable from any Operator Indemnitee in any
manner arising out of, connected with, or attributable to Delta’s performance,
improper performance or nonperformance of any and all obligations to be
undertaken by Delta pursuant to this Agreement, or the operation, non-operation
or improper operation of Delta’s aircraft, equipment or facilities at any
location, excluding only claims, demands, damages, liabilities, suits,
judgments, actions, causes of action, losses, costs and expenses resulting from
gross negligence or willful misconduct of Operator, its affiliates, and their
respective directors, officers, agents or employees. Delta will do all things
necessary to cause and assure, and will cause and assure, that Delta will at all
times be and remain in custody and control of any aircraft, equipment and
facilities of Delta used in connection with performance of this Agreement, and
no Operator Indemnitee shall, for any reason, be deemed to be in the custody or
control, or a bailee, of such Delta aircraft, equipment or facilities.
E. Operator and Delta agree to comply with all lawful rules, regulations,
directives and similar instructions of appropriate governmental, judicial and
administrative entities including, but not limited to, airport authorities, the
Federal Aviation Administration and the Department of Transportation (and any
successor agencies) with respect to operations covered by this Agreement.
F. OTHER THAN ANY WARRANTIES SPECIFICALLY CONTAINED IN THIS AGREEMENT, EACH
PARTY DISCLAIMS AND THE OTHER PARTY HEREBY WAIVES ANY WARRANTIES, EXPRESS OR
IMPLIED, ORAL OR WRITTEN, WITH RESPECT TO THIS AGREEMENT OR ITS PERFORMANCE OF
ITS OBLIGATIONS HEREUNDER INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR INTENDED USE RELATING TO ANY EQUIPMENT, DATA,
INFORMATION OR SERVICES FURNISHED HEREUNDER. EACH PARTY AGREES THAT THE OTHER
PARTY IS NOT LIABLE TO IT OR ANY OTHER PERSONS FOR CONSEQUENTIAL OR PUNITIVE
DAMAGES UNDER ANY CIRCUMSTANCES.
G. Indemnification Claims. A party (the “Indemnified Party”) entitled to
indemnification from the other party under the terms of this Agreement (the
“Indemnifying
 

*   Confidential Treatment Requested

- 25 -



--------------------------------------------------------------------------------



 



Party”) shall provide the Indemnifying Party with prompt written notice (an
“Indemnity Notice”) of any third party claim which the Indemnified Party
believes gives rise to a claim for indemnity against the Indemnifying Party
hereunder, and the Indemnifying Party shall be entitled, if it accepts financial
responsibility for the third party claim, to control the defense of or to settle
any such third party claim at its own expense and by its own counsel; provided
that the Indemnified Party’s prior written consent (which may not be
unreasonably withheld or delayed) must be obtained prior to settling any such
third party claim. If the Indemnifying Party does not accept financial
responsibility for the third party claim or fails to defend against the third
party claim that is the subject of an Indemnity Notice within thirty (30) days
of receiving such notice (or sooner if the nature of the third party claim so
requires), or otherwise contests its obligation to indemnify the Indemnified
Party in connection therewith, the Indemnified Party may, upon providing written
notice to the Indemnifying Party, pay, compromise or defend such third party
claim. The Indemnified Party shall provide the Indemnifying Party with such
information as the Indemnifying Party shall reasonably request to defend any
such third party claim and shall otherwise cooperate with the Indemnifying Party
in the defense of any such third party claim. Except as set forth above in this
Section 12(G), the Indemnified Party shall not enter into any settlement or
other compromise or consent to a judgment with respect to a third party claim as
to which the Indemnifying Party has an indemnity obligation hereunder without
the prior written consent of the Indemnifying Party (which may not be
unreasonably withheld or delayed), and the entering into any settlement or
compromise or the consent to any judgment in violation of the foregoing shall
constitute a waiver by the Indemnified Party of its right to indemnity hereunder
to the extent the Indemnifying Party was prejudiced thereby. Any Indemnifying
Party shall be subrogated to the rights of the Indemnified Party to the extent
that the Indemnifying Party pays for any Loss suffered by the Indemnified Party
hereunder. Notwithstanding anything contained in this Section 12(G) to the
contrary, Operator, Parent and Delta will cooperate in the defense of any claim
imposed jointly against them or as the result of the conduct of the other.
ARTICLE 13. WORKERS’ COMPENSATION AND EMPLOYERS’ LIABILITY INSURANCE PROVISIONS.
A. For purposes of workers’ compensation insurance, Delta’s employees, agents
and independent contractors under no circumstances shall be deemed to be, or
shall be, employees, agents or independent contractors of Operator.
B. For purposes of workers’ compensation insurance, Operator’s employees, agents
and independent contractors under no circumstances shall be deemed to be, or
shall be, the employees, agents or independent contractors of Delta.
C. Each party assumes full responsibility for, and liability to, its own
employees on account of injury, or death resulting therefrom, sustained in the
course of their employment. Each party, with respect to its own employees,
accepts full and exclusive liability for the payment of applicable workers’
compensation and employers’ liability insurance premiums with respect to such
employees, and for the payment of all taxes, contributions or other payments for
unemployment compensation and old age benefits, and other similar benefits
 

*   Confidential Treatment Requested

- 26 -



--------------------------------------------------------------------------------



 



now or hereafter imposed upon employers by any government or agency thereof
having jurisdiction in respect of such employee. Each party also agrees to make
such payments and to make and file all reports and returns and to do all things
necessary to comply with all applicable laws at any time imposing such taxes,
contributions, or payments.
D. Each party will have their workers’ compensation insurance carrier endorse
its policy to provide a waiver of subrogation against the other party.
ARTICLE 14. INSURANCE PROVISIONS.
A. Operator shall procure and maintain in full force and effect during the term
of this Agreement policies of insurance of the types and in the minimum amounts
set forth below, with such insurers and under such terms and conditions as are
satisfactory to Delta:

  1.   All risk hull insurance on an agreed value basis, not to exceed
replacement value, except as required by financing agreements.     2.  
Comprehensive aviation liability (including premises, products and completed
operations) covering bodily injury, personal injury and property damage in an
amount not less than $[*] per occurrence; provided, however, that non-passenger
personal injury coverage may be limited to $[*] per occurrence.     3.  
Workers’ compensation for statutory limits.     4.   Employer’s liability in an
amount not less than $[*].     5.   Baggage liability in an amount not less than
$[*] per occurrence.     6.   Cargo liability in an amount not less than $[*]
per loss, casualty or disaster.     7.   Automobile liability in an amount not
less than $[*] combined single limit per occurrence.     8.   War, Hijacking and
Other Allied Perils insurance protecting against the perils in AVN52D, as
amended from time to time, or its U.S. equivalent through the FAA War Program in
an amount not less than $[*] per occurrence. Such insurance may be maintained
through a combination of primary and excess layers.     9.   Insurance required
by any Facilities Lease.

B. Operator shall cause the policies of insurance described in Article 14(A)
above to be duly and properly endorsed by Operator’s insurance underwriters as
follows:
 

*   Confidential Treatment Requested

- 27 -



--------------------------------------------------------------------------------



 



  1.   As to the policies of insurance described in Articles 14(A)(1), (A)(2),
(A)(3), (A)(4), (A)(5), (A)(6), (A)(7) and (A)(8): (a) to provide that any
waiver of rights of subrogation against other parties by Operator will not
affect the coverage provided hereunder with respect to Delta, its affiliates,
and their directors, officers, employees and agents; and (b) to provide that
Operator’s underwriters shall waive all subrogation rights arising out of this
Agreement against Delta, its affiliates, and their directors, officers,
employees and agents without regard to any breach of warranty on the part of
Operator.     2.   As to the policies of insurance described in Articles
14(A)(2), (A)(5), (A)(6), (A)(7) and (A)(8): (a) to provide that Delta, its
affiliates, and their directors, officers, employees and agents shall be named
as additional insured parties thereunder; and (b) to provide that such insurance
shall be primary insurance as respects any insurance carried by Delta.     3.  
As to the policies of insurance described in Articles 14(A)(2) and (A)(7):
(a) to provide a cross-liability clause as though separate policies were issued
for Delta and Operator and their respective affiliates, and their directors,
officers, employees and agents; and (b) to provide contractual liability
insurance coverage for liability assumed by Operator under this Agreement.    
4.   As to any insurance obtained from foreign underwriters, to provide that
Delta may maintain against such underwriters a direct action in the United
States upon such insurance policies and, to this end, to include a standard
service of process clause designating a United States attorney in Washington,
D.C. or New York, New York.     5.   All insurance policies shall provide that
the insurance shall not be invalidated by any action or inaction of Operator.

C. Operator shall cause each of the insurance policies to be duly and properly
endorsed to provide that such policy or policies or any part or parts thereof
shall not be canceled, terminated or materially altered, changed or amended by
Operator’s insurance underwriters until after thirty (30) days’ written notice
to Delta, which thirty (30) days’ notice shall commence to run from the date
such notice is actually received by Delta.
D. Not later than the Effective Date, and upon renewal thereafter or upon
request by Delta, Operator shall furnish Delta evidence satisfactory to Delta of
the aforesaid insurance coverages and endorsements, including certificates
certifying that the aforesaid insurance policy or policies with the aforesaid
limits are duly and properly endorsed as aforesaid and are in full force and
effect.
E. In the event Operator fails to maintain in full force and effect any of the
insurance and endorsements required to be maintained by Operator pursuant to
Article 14(A), Delta shall have the right (but not the obligation) to procure
and maintain such insurance or any part
 

*   Confidential Treatment Requested

- 28 -



--------------------------------------------------------------------------------



 



thereof on behalf of Operator. The cost of such insurance shall be payable by
Operator to Delta upon demand by Delta. The procurement of such insurance or any
part thereof by Delta does not discharge or excuse Operator’s obligation to
comply with the provisions set out herein. Operator agrees not to cancel,
terminate or materially alter, change or amend any of the policies until after
providing thirty (30) days’ advance written notice to Delta of Operator’s intent
to so cancel, terminate or materially alter, change or amend such policies of
insurance, which thirty (30) day notice period shall commence to run from the
date notice is actually received by Delta.
F. With respect to all claims against Operator (but not against Delta) with
respect to which Operator is not entitled to be indemnified by Delta pursuant to
Article 12(B), whether or not covered by the insurance policies set forth in
this Article 14 or otherwise, Delta is responsible only for filing an initial
report and has no other obligations with respect to such claims, and Operator is
fully responsible for handling all adjustments, settlements, negotiations,
litigation and similar activities in any way related to or connected with such
claims.
G. The parties hereby agree that from time to time during the term of this
Agreement Delta may require Operator to procure and maintain insurance coverages
in amounts in excess of the minimum amounts set forth in Article 14(A) should
the circumstances and conditions of Operator’s operations under this Agreement
be deemed, in Delta’s sole discretion, to require reasonable increases in any or
all of the foregoing minimum insurance coverages.
ARTICLE 15. OPERATIONS OF OPERATOR AS A DELTA CONNECTION CARRIER.
A. Delta and Operator agree that, subject to the provisions of this Agreement,
Operator will operate the Delta Connection Flights exclusively as a Delta
Connection carrier. Unless otherwise agreed by Delta, Operator will operate all
Delta Connection Flights and the Aircraft with the passenger seat capacity as
determined by Delta from time to time.
B. Operator acknowledges and agrees that participation in the Delta Connection
program obligates Operator to offer and maintain a professional, high quality
level of service in terms of schedules, customer service and the like.
Accordingly, at the request of Delta, the parties will: (a) meet to mutually
review and discuss the services, operations and plans of Operator and Delta for
the Delta Connection program; and (b) jointly develop a written business plan
for the Delta Connection operations and services of Operator. Operator will
comply with the business plans so developed and all reasonable recommendations
of Delta in this area.
C. Delta shall have the right, from time to time, to inspect Operator’s Delta
Connection service, including without limitation Operator’s in-flight service,
flight, maintenance, technical operations, gate-check in service, ground
operations, Aircraft cleaning and any and all other services and operations
performed by Operator in connection with the Delta Connection Flights. Such
inspections may be announced or unannounced, but under no circumstances shall
they interfere with the operation of Operator’s business. Failure on the
 

*   Confidential Treatment Requested

- 29 -



--------------------------------------------------------------------------------



 



part of Delta to conduct such inspections shall not relieve Operator of its
obligations to conform with the service and performance standards set forth in
this Agreement.
ARTICLE 16. REPRESENTATIONS AND WARRANTIES.
A. Representations; Warranties and Covenants of Operator and Parent. Operator
and Parent each represents and warrants to Delta as of the date hereof as
follows:
          (1) Organization and Qualification. Each of Operator and Parent is a
duly organized and validly existing corporation in good standing under the laws
of the State of Nevada and has the corporate power and authority to own, operate
and use its assets and operate the Delta Connection Flights.
          (2) Authority Relative to this Agreement. Each of Parent and Operator
has the corporate power and authority to execute and deliver this Agreement and
to consummate the transactions contemplated hereby in accordance with the terms
hereof. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Operator and Parent. This Agreement has been
duly and validly executed and delivered by Operator and Parent and is, assuming
due execution and delivery thereof by Delta, a valid and binding obligation of
Operator and Parent, enforceable against Operator and Parent in accordance with
its terms.
          (3) Conflicts; Defaults. Neither the execution or delivery of this
Agreement nor the performance by Operator or Parent of the transactions
contemplated hereby will (i) violate, conflict with, or constitute a default
under any of the terms of Operator’s or Parent’s articles of incorporation,
by-laws, or any provision of, or result in the acceleration of any obligation
under, any contract, sales commitment, license, purchase order, security
agreement, mortgage, note, deed, lien, lease, agreement or instrument, including
without limitation, any order, judgment or decree relating to the Delta
Connection Flights, (ii) result in the creation or imposition of liens in favor
of any third person or entity, (iii) violate any law, statute, judgment, decree,
order, rule or regulation of any governmental authority, or (iv) constitute any
event which, after notice or lapse of time or both, would result in such
violation, conflict, default, acceleration or creation or imposition of liens.
          (4) Broker. Neither Operator nor Parent has not retained or agreed to
pay any broker or finder with respect to this Agreement and the transactions
contemplated hereby.
          (5) Compliance. All air transportation services performed pursuant to
this Agreement or otherwise shall be conducted in full compliance with all
applicable statutes, orders, rules, regulations and notifications, whether now
in effect or hereafter promulgated, of all governmental agencies having
jurisdiction over its operations, including, but not limited to, the FAA, DOD,
and DOT. Operator’s compliance with such governmental statutes, orders, rules,
regulations and notifications will be the sole and exclusive obligation of
Operator and Parent,
 

*   Confidential Treatment Requested

- 30 -



--------------------------------------------------------------------------------



 



and Delta will have no obligation, responsibility, or liability, whether direct
or indirect, with respect to such matters.
B. Representations and Warranties of Delta. Delta represents to Operator and
Parent as of the date hereof as follows:
          (1) Organization and Qualification. Delta is a duly incorporated and
validly existing corporation in good standing under the laws of the State of
Delaware.
          (2) Authority Relative to this Agreement. Delta has the corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby in accordance with the terms hereof. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Delta. This Agreement has been duly and validly
executed and delivered by Delta and is, assuming due execution and delivery
thereof by Operator and Parent and that Operator and Parent have full legal
power and right to enter into this Agreement, a valid and binding obligation of
Delta, enforceable against Delta in accordance with its terms.
          (3) Conflicts; Defaults. Neither the execution or delivery of this
Agreement nor the performance by Delta of the transactions contemplated hereby
will (i) violate, conflict with, or constitute a default under any of the terms
of Delta’s articles of incorporation, by-laws, or any provision of, or result in
the acceleration of any obligation under, any contract, sales commitment,
license, purchase order, security agreement, mortgage, note, deed, lien, lease,
agreement or instrument, including without limitation, any order, judgment or
decree relating to the Delta Connection Flights, (ii) result in the creation or
imposition of any liens in favor of any third person or entity, (iii) violate
any law, statute, judgment, decree, order, rule or regulation of any
governmental authority, or (iv) constitute any event which, after notice or
lapse of time or both, would result in such violation, conflict, default,
acceleration or creation or imposition of liens.
          (4) Broker. Delta has not retained or agreed to pay any broker or
finder with respect to this Agreement and the transactions contemplated hereby.
ARTICLE 17. RIGHT OF FIRST REFUSAL ON REGIONAL JETS AND OTHER PROPERTY OR
SERVICES.
A. Subject to existing contractual codeshare agreements of Operator and Parent
as of April 15, 2005, as well as any confidentiality agreements to which
Operator or Parent are a party to, if at any time during the Term of this
Agreement, Operator or Parent receives an offer, bid, inquiry or other
expression of interest (“Offer”) to purchase, lease, sublease, encumber or
otherwise acquire any interest in, or to operate on behalf of any third party
(excluding any ordinary course re-financing or sale/leaseback transaction)
(i) any aircraft owned or leased by Operator or Parent; (ii) any aircraft to
which Operator or Parent has an option order; or (iii) any slots, gates or other
facilities (each of (i), (ii) and (iii) an “ROFR
 

*   Confidential Treatment Requested

- 31 -



--------------------------------------------------------------------------------



 



Property” and collectively, the “ROFR Property”), which Offer Operator or Parent
desires to accept, Operator or Parent will, within ten (10) business days of
receiving such Offer, notify Delta in writing of such Offer and the material
terms and conditions thereof (the “Offer Notice”) and offer Delta the right of
first refusal to consummate the transaction described in the Offer Notice. Upon
receipt of an Offer Notice, Delta will have twenty (20) days to either
(i) notify Operator or Parent that it wishes to consummate the transaction for
or in connection with the ROFR Property set forth in the Offer Notice (the
“Offered Property”) on the same financial terms and conditions as are in such
Offer Notice, or (ii) notify Operator or Parent that it does not wish to
consummate such transaction (failure to reply in such 20 day period shall be
deemed to be an election by Delta not to consummate such transaction). If Delta
elects to consummate the transaction involving the Offered Property, Operator or
Parent and Delta shall consummate the transaction contemplated in the Offer
Notice as soon as reasonably practicable but no later than sixty (60) days after
any and all governmental approvals required for such transaction have been
obtained (Delta and Operator or Parent agree to use their commercially
reasonable efforts to obtain such approvals as soon as practicable). If Delta
elects not to consummate the transaction contemplated in the Offer Notice,
Operator or Parent may consummate such transaction with the third party or
parties making the Offer.
B. During the Term of this Agreement, Parent, on behalf of itself and each of
its affiliates, hereby grants to Delta and its affiliates a right of first
refusal to perform airframe and engine maintenance for any regional jets or
small jets operated by Parent or an affiliate of Parent (collectively,
“Maintenance Services”), provided Delta or its affiliate can meet or exceed, in
the reasonable discretion of Parent, the cost, quality and turn-around times
Parent or its affiliate could procure in the general marketplace at such time,
and provided further that Parent or the affiliate of Parent is not contractually
prohibited from procuring such Maintenance Services from Delta or an affiliate
of Delta at such time.
ARTICLE 18. {Intentionally Omitted.}
ARTICLE 19. COVENANTS OF OPERATOR AND PARENT. Operator and Parent hereby
covenant and agree that:
A. If requested by Delta at any time during the Term of this Agreement, Operator
shall place its flight designator code, “F8”, on certain flights operated by
Delta or an affiliate of Delta.
B. [*]
C. Operator shall not enter into any binding agreement or arrangement (or series
of agreements or arrangements) with any third party (excluding any employee
collective bargaining units) for the procurement of any goods or services
relating to Operator, the Aircraft or operation of any of the Delta Connection
Flights that may materially increase
 

*   Confidential Treatment Requested

- 32 -



--------------------------------------------------------------------------------



 



Operator’s Direct Costs to perform its services hereunder without the prior
written consent of Delta.
D. At the request of Delta, Operator, in connection with providing services
contemplated by this Agreement, shall procure certain goods and/or services
under strategic sourcing arrangements with affiliated or third parties
established by Delta from time to time.
E. At the request of Delta, Operator agrees to enter into such agreement(s) with
another air carrier as may be necessary to implement shared code-sharing on the
Delta Connection Flights with such other air carrier.
F. Operator agrees that any pilot furloughed by Delta will be given preferential
new hire opportunities at Operator if such pilot completes all new hire paper
work, meets all new hire airman and medical qualifications, satisfies background
checks and successfully completes an interview and employment process. Operator
and Delta shall determine and implement mutually acceptable procedures and
processes to effectuate the new hire opportunity commitment set forth above.
Delta agrees to offer preferential interviews for employment to airmen employed
by Operator, subject to Delta’s objectives for diversity and experience among
newly hired pilots.
G. Operator shall file all reports and plans relating to its operations with the
DOD, DOT, FAA, NTSB or any state or airport authority, and Operator shall
promptly furnish Delta with copies of all such reports and such other available
traffic and operating reports as Delta may request from time to time. Delta
shall provide Operator with any required information maintained by Delta in
connection herewith. Additionally, Operator will promptly furnish Delta with a
copy of every report and plan that Operator prepares, whether or not such report
is filed with the FAA, NTSB or any other governmental agency, relating to any
accident or incident involving an Aircraft when such accident or incident is
claimed to have resulted in the death or injury to any person or the loss of,
damage to or destruction of any property.
H. All flight operations, dispatch operations and flights and all other
operations undertaken by Operator pursuant to this Agreement shall be conducted
and operated by Operator in strict compliance with all Governmental Regulations,
including, without limitation, those relating to airport security, the use and
transportation of hazardous materials, flight crew and mechanic qualifications
and licensing requirements, crew training and hours. All Aircraft shall be
operated and maintained by Operator in strict compliance with all Minimum
Maintenance Standards, all Governmental Regulations, Operator’s own operations
manuals and maintenance manuals and procedures, and all applicable equipment
manufacturer’s instructions. At all times, Operator shall operate with the
highest standards of care.
I. In the event Parent is no longer a public reporting company, Operator shall
furnish to Delta (1) within 45 days after the end of each of the three interim
calendar quarters, unaudited financial statements including Operator’s then
current corporate balance sheet and profit and loss statement and (2) within
91 days after the end of Operator’s fiscal year, Operator’s then current,
audited financial statements including, either separately or on a consolidated
basis, the balance sheet and
 

*   Confidential Treatment Requested

- 33 -



--------------------------------------------------------------------------------



 



the profit and loss statement, together with associated footnotes, and a copy of
the independent auditor’s report. Notwithstanding the reporting status of
Parent, Operator shall furnish to Delta within 91 days after the end of
Operator’s fiscal year, a profit and loss statement with respect to Operator’s
Delta Connection operations prepared by SEC line-item and certified by
Operator’s chief financial officer.
ARTICLE 20. CONTRACT INTERPRETATION.
A. This Agreement is subject to, and will be governed by and interpreted in
accordance with, the laws of the State of New York, excluding conflicts of laws
principles, and of the United States of America. Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement may only be brought in the courts of the State of Georgia in Fulton
County, or, if it has or can acquire jurisdiction, in the United States District
Court for the Northern District of Georgia, and each of the parties hereto
irrevocably consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives, to
the fullest extent permitted by law, any objection to venue laid therein.
Process in any action or proceeding referred to in the proceeding sentence may
be served on any party anywhere in the world. EACH PARTY FURTHER AGREES TO WAIVE
ANY RIGHT TO A TRIAL BY JURY.
B. The descriptive headings of the several articles and sections of this
Agreement are inserted for convenience only, confer no rights or obligations on
either party, and do not constitute a part of this Agreement.
C. Time is of the essence in interpreting and performing this Agreement.
D. This Agreement (including the Exhibits and Schedules hereto), together with
the Reimbursement Agreement, constitutes the entire understanding between the
parties with respect to the subject matter hereof, and any other prior or
contemporaneous agreements, whether written or oral, are expressly superseded
hereby.
E. If any part of any provision of this Agreement shall be invalid or
unenforceable under applicable law, such part shall be ineffective to the extent
of such invalidity or unenforceability only, without in any way affecting the
remaining parts of such provision or the remaining provisions.
F. This Agreement may be executed in any number of counterparts, including via
facsimile, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same instrument.
G. Because a breach of the provisions of this Agreement could not adequately be
compensated by money damages, any party shall be entitled to an injunction
restraining such breach or threatened breach and to specific performance of any
provision of this Agreement and,
 

*   Confidential Treatment Requested

- 34 -



--------------------------------------------------------------------------------



 



in either case, no bond or other security shall be required in connection
therewith, and the parties hereby consent to the issuance of such injunction and
to the ordering of specific performance.
H. NO PARTY SHALL BE LIABLE FOR ANY INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES, INCLUDING LOST REVENUES, LOST PROFITS, OR LOST PROSPECTIVE ECONOMIC
ADVANTAGE, ARISING FROM THIS AGREEMENT OR ANY BREACH HEREOF.
ARTICLE 21. CIRCUMSTANCES BEYOND THE PARTIES’ CONTROL.
With the exception of outstanding rights and obligations, and subject to
Section 3(H) hereof, each party will be relieved of its obligations under this
Agreement in the event, to the extent and for the period of time that
performance is delayed or prevented caused by any acts of God, acts of terrorism
or hostilities, war, strike, labor disputes, work stoppage, fire, act of
government, court order, or any other act reasonably beyond the control of that
party, including but not limited to, non-delivery or delay in delivery of the
Aircraft or delay in the completion of required training of the Operator’s
employees by the Aircraft manufacturer (each, a “Force Majeure Event”).
ARTICLE 22. NO LICENSE GRANTED.
A. This Agreement is not, and shall not be construed to be, a license for either
party to use the trade names, trademarks, service marks, or logos of the other
party, or its affiliates, without such party’s prior written consent.
B. Operator will conduct all operations described herein under the service mark
“Delta Connection.” Delta hereby grants to Operator a nonexclusive,
nontransferable, non-sublicensable license to use certain trademarks, service
marks, logos and trade names that Delta owns or has the right to use, including,
“Delta,” “Delta Connection,” “SkyMiles,” and the Delta widget design
(collectively, the “Delta Marks”) in connection with the services to be rendered
by Operator pursuant to this Agreement; provided, however, that at any time
during the Term of this Agreement, Delta may alter, amend or revoke the license
hereby granted and require Operator’s use of a new or different Delta Mark in
connection with the services provided hereunder as Delta may determine in its
sole discretion.
C. Operator hereby acknowledges Delta’s right to use the Delta Marks, further
acknowledges the validity of the Delta Marks, and agrees that it will not do
anything in any way to infringe or abridge Delta’s, or any of its affiliates’,
rights in the Delta Marks or directly or indirectly to challenge the validity of
the Delta Marks.
D. Operator shall not use any of the Delta Marks without Delta’s prior written
consent.
E. Nothing in this Agreement shall be construed to give Operator the exclusive
right to use any of the Delta Marks, or to abridge Delta’s right to use or
license any of its trademarks, service
 

*   Confidential Treatment Requested

- 35 -



--------------------------------------------------------------------------------



 



marks, trade names or logos (collectively, “Identification”) and to license such
other uses of such Identification as Delta or its affiliates may desire.
F. Should this Agreement be canceled or otherwise terminated for any reason as
set forth in Article 11 hereof, all right to use the Delta Marks shall revert to
Delta and shall not thereafter be used by Operator in any form or fashion.
G. Branding.
     1. Livery. Each of the Aircraft shall be in the color scheme, including
exterior paint and interior upholstery and appointments (“Livery”) of the Delta
Connection Livery, as provided by Delta to Operator from time to time. Any
changes to the Livery of any of the Aircraft shall be done on a schedule as
mutually agreed by the parties.
     2. On Board Branding. Delta shall control all on board branding and
in-flight materials including, without limitation, in-flight publications, food
and beverage products, paper goods and service ware. In the event of any change
to the on-board branding or in-flight materials, Delta shall be responsible for
reimbursing Operator for any reasonable costs and expenses incurred by Operator
in connection therewith. Operator shall be solely responsible for maintaining
all licenses necessary for the serving of in-flight food and beverages on the
Delta Connection Flights.
ARTICLE 23. MODIFICATION AND WAIVER.
No amendment, modification, supplement, termination or waiver of any provision
of this Agreement, and no consent to any departure by either party therefrom,
shall in any event be effective unless in writing signed by authorized
representatives of both parties, and then only in the specific instance and for
the specific purpose given.
ARTICLE 24. NOTICES.
     Unless otherwise provided herein, all notices, requests and other
communications required or provided for hereunder shall be in writing (including
telecopy or similar teletransmission or writing) and shall be given at the
following addresses:

 
(1) If to Delta:

 
Delta Air Lines, Inc.
1030 Delta Boulevard
Atlanta, GA 30354
Dept. 034
Attention: Senior Vice President and Chief Officer of Operations
 
Telecopy: (404) 715-7352

 

*   Confidential Treatment Requested

- 36 -



--------------------------------------------------------------------------------



 



 
with copies to:

 
Delta Connection, Inc.
1025 Virginia Avenue
Suite 410
Atlanta, GA 30354
Dept. 009
Attn: Chief Financial Officer
Telecopy: (404) 677-6247
 
Delta Air Lines, Inc.
1030 Delta Boulevard
Atlanta, GA 30354
Dept. 981
Attn: Sr. V.P. and General Counsel
Telecopy: (404) 715-2233

 
(2) If to Operator or Parent:

 
Mesa Air Group, Inc.
410 North 44th Street, Suite 700

Phoenix, AZ 85008
Attention: President

Telecopy: (602) 685-4350

 
with copies to:

 
Mesa Air Group, Inc.
410 North 44th Street, Suite 700
Phoenix, AZ 85008
Attn: Chief Financial Officer
Telecopy: (602) 685-4352
 
Mesa Air Group, Inc.
410 North 44th Street, Suite 700
Phoenix, AZ 85008
Attn: Vice President & General Counsel
Telecopy: (602) 685-4352

Any such notice, request or other communication shall be effective (i) if given
by mail, upon the earlier of receipt or the third business day after such
communication is deposited in the United States mails, registered or certified,
with first class postage prepaid, addressed as aforesaid or (ii) if given by any
other means including, without limitation, by air courier, when delivered at the
address specified herein. Each party may change its address for notice purposes
by notice to the other party in the manner provided herein.
 

*   Confidential Treatment Requested

- 37 -



--------------------------------------------------------------------------------



 



ARTICLE 25. ASSIGNMENT.
This Agreement shall bind and inure to the benefit of Delta, Operator and Parent
and their respective successors and assigns; provided, however, neither party
may assign or transfer this Agreement or any portion hereof to any person or
entity without the express written consent of the other party. Any assignment or
transfer, by operation of law or otherwise, without such consent shall be null
and void and of no force or effect.
ARTICLE 26. GOOD FAITH.
Each party shall exercise good faith in its dealings with the other party hereto
and in performance of its obligations under this Agreement.
ARTICLE 27. CONFIDENTIALITY.
A. Except as otherwise provided below, each party shall, and shall ensure that
its directors, officers, employees, affiliates and professional advisors
(collectively, the “Representatives”), at all times, maintain strict confidence
and secrecy in respect of all Confidential Information (as defined below) of the
other party (including its affiliates) received directly or indirectly as a
result of this Agreement. If a party (the “Disclosing Party”) in good faith
determines that it is required to disclose any Confidential Information of other
party (the “Affected Party”) in order to comply with any applicable law or
government regulation, or under the terms of a subpoena or order issued by a
court or governmental body, it shall (a) notify the Affected Party immediately
of the existence, terms and circumstances surrounding such request, (b) consult
with the Affected Party on the advisability of taking legally available steps to
resist or narrow such request and (c) if any disclosure of Confidential
Information is required to prevent the Disclosing Party from being held in
contempt or subject to other legal penalty, furnish only such portion of the
Confidential Information as it is legally compelled to disclose and use
commercially reasonable efforts (at the cost of the party whose Confidential
Information is being protected) to obtain an order or other reliable assurance
that confidential treatment shall be accorded to the disclosed Confidential
Information. Each party agrees to transmit Confidential Information only to such
of its Representatives as required for the purpose of implementing and
administering this Agreement, and shall inform such Representatives of the
confidential nature of the Confidential Information and instruct such
Representatives to treat such Confidential Information in a manner consistent
with this Article 27.
     For purposes of this Agreement, “Confidential Information” shall mean
(a) all confidential or proprietary information of a party, including, without
limitation, trade secrets, information concerning past, present and future
research, development, business activities and affairs, finances, properties,
methods of operation, processes and systems, customer lists, customer
information (such as passenger name record or “PNR” data) and computer
procedures and access codes; and (b) the terms and conditions of this Agreement
and any reports, invoices or other communications between the parties given in
connection with the
 

*   Confidential Treatment Requested

- 38 -



--------------------------------------------------------------------------------



 



negotiation or performance of this Agreement; and (c) excludes (i) information
already in a party’s possession prior to its disclosure by other party;
(ii) information obtained from a third person or entity that is not prohibited
from transmitting such information to the receiving party as a result of a
contractual, legal or fiduciary obligation to the party whose information is
being disclosed; (iii) information that is or becomes generally available to the
public, other than as a result of disclosure by a party in violation of this
Agreement; or (iv) information that has been or is independently acquired or
developed by a party, or its affiliate, without violating any of its obligations
under this Agreement.
B. Each party acknowledges and agrees that in the event of any breach of this
Article 27, the Affected Party shall be irreparably and immediately harmed and
could not be made whole by monetary damages. Accordingly, it is agreed that, in
addition to any other remedy at law or in equity, the Affected Party shall be
entitled to an injunction or injunctions (without the posting of any bond and
without proof of actual damages) to prevent breaches or threatened breaches of
this Article 27 and/or to compel specific performance of this Article 27.
C. The confidential obligations of the parties under this Article 27 shall
survive the termination or expiration of this Agreement.
ARTICLE 28. ADDITIONAL DOCUMENTS.
The parties hereby covenant and agree, prior to the first Aircraft being placed
into Delta Connection revenue service, to execute and deliver the following
additional documents in connection with this Agreement, if applicable:
A. A ground handling agreement, providing for ground handling by Delta, or its
designee, at certain stations operated by Operator; and
B. An agreement for the provision of emergency response services to be provided
by Delta and Operator with respect to Delta Connection Flights; and
C. A Free and Reduced Rate Travel Agreement between Delta and Operator as
mutually agreed upon among the parties.
 

*   Confidential Treatment Requested

- 39 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement by their
undersigned duly authorized representatives:

                  Mesa Air Group, Inc.       Delta Air Lines, Inc.
 
               
 
               
By:
          By:    
 
               
 
               
Name:
          Name:    
 
               
 
               
Title:
          Title:    
 
               

     
Freedom
  Airlines, Inc.
 
   
By:
   
 
   
 
   
Name:
   
 
   
 
   
Title:
   
 
   

 

*   Confidential Treatment Requested

- 40 -



--------------------------------------------------------------------------------



 



EXHIBIT A
The Aircraft

      Aircraft   In-Service Date

{To be mutually agreed upon in good faith with the goal to be placing five
(5) Aircraft into
service in October, 2005 and two (2) Aircraft per month thereafter }
 

*   Confidential Treatment Requested

- 41 -



--------------------------------------------------------------------------------



 



Exhibit B
The Base Rate Costs Model
Annual Rate Plan — 2005

                                  Cost   Unit of     Unit     Number     Total  
Element   Measure     Rate     of Units     Cost    
Fixed Costs:
                               
Overhead Allocation
  A/C Months     [*]       [*]       [*]  
Crew RON
  A/C Months     [*]       [*]       [*]  
Maintenance Burden
  A/C Months     [*]       [*]       [*]  
Aircraft ownership costs (owned or leased)
  A/C Months     [*]       [*]       [*]  
Maintenance G&A
  Months     [*]       [*]       [*]  
Maintenance Depreciation
  Months     [*]       [*]       [*]  
 
                               
Total Monthly Fixed Costs
                            —  
 
                               
Variable Costs:
                               
Flight Operations-Pay/Recurrent Training
  Blk Hrs     [*]       [*]       [*]  
Inflight-Pay/Recurrent Training
  Blk Hrs     [*]       [*]       [*]  
Maintenance-Direct (ex engine overhauls)
  Blk Hrs     [*]       [*]       [*]  
Dispatch
  Departures     [*]       [*]       [*]  
Engine Overhauls
                            [*]  
 
                               
Total Monthly Variable
                            —  
 
                               
Pass Thru Costs: (estimates)
                               
Landing Fees
  Departures                     [*]  
Hull Insurance
  A/C Months     [*]       [*]       [*]  
Pax Liability Insurance
  Pax     [*]       [*]       [*]  
Pax Liability Insurance
  1,000 RPMs     [*]       [*]       [*]  
Fuel @ $1.25/gallon
  Blk Hrs     [*]       [*]       [*]  
Deicing
  Departures                     [*]  
Catering
  Pax     [*]       [*]       [*]  
Property Tax
  A/C Months     [*]       [*]       [*]  
 
                               
Total Monthly Pass Thru Costs
                            —  
 
                               
CY2005 Total Monthly Reimbursed Costs
                            —  

Note 1: [*].
Note 2: [*].
 

*   Confidential Treatment Requested

- 42 -



--------------------------------------------------------------------------------



 



Exhibit C
RES SYSTEM EQUIPMENT
Equipment, as defined in Section 9(B)(1) of the Agreement, may be provided to
Operator by Delta for installation at one or more of the following locations of
Operator:

  1.   Headquarters     2.   Dispatch     3.   Training     4.   Maintenance
base for the Aircraft     5.   Stations handled by Operator, if any.

 

*   Confidential Treatment Requested

- 43 -



--------------------------------------------------------------------------------



 



Schedule 3
Monthly Incentive Goals — 2005

              Completion   On Time Month   Rate   Arrivals  
Jan-05
  [*]%   [*]%
Feb-05
  [*]%   [*]%
Mar-05
  [*]%   [*]%
Apr-05
  [*]%   [*]%
May-05
  [*]%   [*]%
Jun-05
  [*]%   [*]%
Jul-05
  [*]%   [*]%
Aug-05
  [*]%   [*]%
Sep-05
  [*]%   [*]%
Oct-05
  [*]%   [*]%
Nov-05
  [*]%   [*]%
Dec-05
  [*]%   [*]%
Annual
  [*]%   [*]%

Semi—Annual Incentive Goals — 2005

              Completion   On Time     Rate   Arrivals  
Jan-05 to Jun-05
  [*]%   [*]%
Jul-05 to Dec-05
  [*]%   [*]%

 

*   Confidential Treatment Requested

- 44 -



--------------------------------------------------------------------------------



 



Schedule 10
MIMIMUM PERFORMANCE REQUIREMENTS

1.   Mishandled Baggage: [*].   2.   Completion Rate (actual): [*]% or greater.
  3.   On-time Arrivals: [*]% of all flights flown or greater.   4.   Overall
Customer Satisfaction: [*].   5.   Passenger Complaints: [*].

 

*   Confidential Treatment Requested

- 45 -